            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 1 of 56




 1

 2

 3

 4

 5

 6                                   U.S. DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7

 8
     IN RE: WYZE DATA INCIDENT                          Master File No. 2:20-cv-00282-JCC
 9          LITIGATION
                                                        CONSOLIDATED AND AMENDED
10                                                      CLASS ACTION COMPLAINT FOR
     This Document Relates To: All Cases
                                                        DAMAGES, EQUITABLE,
11
                                                        DECLARATORY AND INJUNCTIVE
12                                                      RELIEF

13                                                      DEMAND FOR JURY TRIAL
14

15

16          Plaintiffs Joseph Clark, Janis Evans, Ameet Godbole, Holly Harklerode, Adam

17   Kimball, Robin Kriberney, William McFarlane, Vickie McSwain, Christopher Mitchell,

18   Michael Mulatz, Hannah Parish, Michael Posner, Matthew Schoolfield, Janiene Speakman, and

19   Mark Wheeler (“Plaintiffs”), individually, by and through their undersigned counsel, bring this

20   class action lawsuit against Wyze Labs, Inc. (“Defendant,” or “Wyze”), on behalf of

21   themselves and all others similarly situated, and allege, based upon information and belief and

22   the investigation of their counsel as follows:

23

24

25

26

27
     CONSOLIDATED AND AMENDED CLASS ACTION                          TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                    936 North 34th Street, Suite 300
                                                                         Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 1                             TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                        www.terrellmarshall.com
             Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 2 of 56



                                        I.   INTRODUCTION
 1

 2       “We’ve Always Taken Security Very Seriously, And We’re Devastated That We Let Our
                                      Users Down Like This” 1
 3
             1.     Wyze is a security and safety company that manufactures, markets and sells an
 4
     array of home security cameras and accessories at prices significantly below competitive
 5
     products such as those offered by Ring or Nest.
 6
             2.     Wyze cameras are Wi-Fi enabled and controlled through an application on a
 7
     user’s smart device. In order to use Wyze products, customers must provide, and allow Wyze to
 8
     collect their personally identifiable information (“PII”).2 Wyze assures users that it employs
 9
     commercially reasonable security measures to prevent the loss, misuse or alteration of this
10
     information.
11
             3.     Despite this promise and a correlative legal obligation to protect such
12
     information from misuse, Wyze exposed the sensitive PII of 2.4 million customers over a 23-
13
     day period, allowing an untold number of miscreants access to its customers’ valuable and
14
     private PII (“Data Breach”).
15
             4.     According to Twelve Security, the cyber security company that discovered the
16
     Data Breach, the exposed information resided on a cloud-based database owned by Wyze and
17
     included PII such as: usernames, email addresses, camera nicknames, device models, firmware
18
     information, Wi-Fi SSID details, API tokens for iOS and Android, and Alexa tokens. The
19
     database also included a huge array of health information including height, weight, bone
20
     density, and daily protein intake of Wyze users.
21
     1
      See The Verge, December 30, 2019, available at
22
     https://www.theverge.com/2019/12/30/21042974/wyze-server-breach-cybersecurity-smart-
23   home-security-camera (last visited February 5, 2020).
     2
24     PII generally incorporates information that can be used to distinguish or trace an individual’s
     identity, either alone or when combined with other personal or identifying information. 2 CFR
25   § 200.79. At a minimum, it includes all information that on its face expressly identifies an
     individual. PII also is generally defined to include certain identifiers that do not on their face
26   name an individual, but that are considered to be particularly sensitive and/or valuable if in the
27   wrong hands.
     CONSOLIDATED AND AMENDED CLASS ACTION                           TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                     936 North 34th Street, Suite 300
                                                                          Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 2                              TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                         www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 3 of 56




 1          5.      Not only does the exposed data make Wyze customers more susceptible to
 2   identity theft and financial fraud in the future, it is now possible for any individual anywhere in
 3   the world to access the live video feeds of every single Wyze camera that was online.
 4                                          II.    PARTIES
 5          6.      Plaintiff Joseph Clark is a resident of Erie County, New York. He purchased two
 6   Wyze cameras during the Winter of 2018 from Amazon.com. He installed and used the
 7   cameras in his home during the relevant time period. As a result of the Data Breach, Mr. Clark
 8   has been concerned about the safety of his PII that he provided to and that was collected by
 9   Wyze, and the fact that his camera may now be accessible to unauthorized users. Mr. Clark has
10   spent extensive time, and continues to spend time, addressing these safety concerns—time he
11   would not otherwise have to spend but for the Data Breach—including taking protective
12   measures like changing his password and contacting his network provider.
13          7.      Plaintiff Janis Evans is a resident of Clackamas County, Oregon. She purchased
14   a Wyze camera for her house from Home Depot in 2019. She installed and used the cameras in
15   her home during the relevant time period. As a result of the Data Breach, Ms. Evans remains
16   concerned about the safety and security of her family, the integrity of her PII that she provided
17   to and that was collected by Wyze, and the fact that her camera may now be accessible to
18   unauthorized users. Ms. Evans continues to spend time addressing these safety concerns—time
19   she would not otherwise have to spend but for the Data Breach—including checking her credit
20   reports, credit card statements, and bank statements for suspicious activity.
21          8.      Plaintiff Ameet Godbole is a resident of Ramsey County, Minnesota. He
22   purchased three Wyze cameras from Amazon and Wyze while at home in West St. Paul,
23   Minnesota Mr. Godbole purchased the cameras for his home from March 2018 to June 2018 for
24   a total of approximately $90. He installed and used the cameras in his home during the relevant
25   time period. As a result of the Data Breach, Mr. Godbole remains concerned about the safety
26   and security of his house, the integrity of his PII that he provided to and that was collected by
27   Wyze, and the fact that his cameras may now be accessible to unauthorized users. Mr. Godbole
     CONSOLIDATED AND AMENDED CLASS ACTION                            TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                      936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 3                               TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                          www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 4 of 56




 1   has spent and continues to spend substantial time addressing these safety concerns—time he
 2   would otherwise not spend but for the Data Breach—including scouring his credit card and
 3   bank statements for suspicious activity and signing up for a credit monitoring service.
 4          9.      Plaintiff Holly Harklerode is a resident of Dakota County, Minnesota. She
 5   purchased three Wyze cameras for her house in September 2019 for a total of approximately
 6   $63. Holly purchased the cameras from Amazon while at home in Lakeville, Minnesota. She
 7   installed and used the cameras in her home during the relevant time period. As a result of the
 8   Data Breach, Ms. Harklerode remains concerned about the safety and security of her house, the
 9   integrity of her PII that she provided to and that was collected by Wyze, and the fact that her
10   cameras may now be accessible to unauthorized users. Ms. Harklerode has spent and continues
11   to spend substantial time addressing these safety concerns—time she would otherwise not
12   spend but for the Data Breach—including reviewing and placing locks on her credit reports,
13   signing up for a credit monitoring service, and scouring her credit card and bank statements for
14   suspicious activity.
15          10.     Plaintiff Adam Kimball is a resident of Columbia County, Florida. He purchased
16   approximately six Wyze cameras from Wyze.com while at home in Columbia County, Florida.
17   Mr. Kimball purchased the cameras for his house from May 2019 through April 2020 for a total
18   of approximately $231.64. He installed and used the cameras in his home during the relevant
19   time period. As a result of the Data Breach, Mr. Kimball remains concerned about the safety
20   and security of his house, the integrity of his PII that he provided to and that was collected by
21   Wyze, and the fact that his cameras may now be accessible to unauthorized users. As a result of
22   the Data Breach, Mr. Kimball spent substantial time and effort deleting the email address
23   associated with his Wyze account, adding two-factor authentication to his Wyze cameras,
24   resetting the cameras, and installing hardware to monitor traffic from his Wyze cameras. Mr.
25   Kimball continues to spend time addressing these safety concerns—time he would not
26   otherwise have to spend but for the Data Breach—including checking his credit reports, credit
27   card statements, and bank statements for suspicious activity.
     CONSOLIDATED AND AMENDED CLASS ACTION                            TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                      936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 4                               TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                          www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 5 of 56




 1          11.     Plaintiff Robin Kriberney is a resident of Palm Beach County, Florida. She
 2   purchased 13 Wyze cameras from Amazon.com while at home in Palm Beach County, Florida.
 3   Ms. Kriberney purchased these cameras for her house from December 2018 through May 2020,
 4   including approximately seven cameras that she purchased before December 2019, with prices
 5   ranging from $22.49 to $50.71 (plus tax). She installed and used the cameras in her home
 6   during the relevant time period. As a result of the Data Breach, Ms. Kriberney remains
 7   concerned about the safety and security of her house, the integrity of her PII that she provided
 8   to and that was collected by Wyze, and the fact that her cameras may now be accessible to
 9   unauthorized users. As a result of the Data Breach, Ms. Kriberney spent substantial time and
10   effort placing a security freeze on her credit reports. In or around January 2020, Ms. Kriberney
11   was notified by her credit monitoring service that her PII was posted on the dark web. Ms.
12   Kriberney continues to spend time addressing these safety concerns—time she would not
13   otherwise have to spend but for the Data Breach—including checking her credit reports, credit
14   card statements, and bank statements for suspicious activity.
15          12.     Plaintiff William McFarlane is a resident of Napa County, California. He
16   purchased a Wyze camera from Wyze.com while at his home in Sonoma County, California.
17   He purchased these cameras for his house in approximately January 2018 for approximately
18   $40. He installed and used the cameras in his home during the relevant time period. As a
19   result of the Data Breach, Mr. McFarlane remains concerned about the safety and security of
20   his house, the integrity of his PII that he provided to and that was collected by Wyze, and the
21   fact that his cameras may now be accessible to unauthorized users. Mr. McFarlane has spent
22   and continues to spend substantial time addressing these safety concerns—time he would
23   otherwise not spend but for the Data Breach—including reviewing his credit reports, credit card
24   statements, and bank statements for suspicious activity.
25          13.     Plaintiff Vickie McSwain is a resident of San Bernadino County, California. She
26   purchased six Wyze cameras from Wyze.com while at her home in Rialto, California. She
27   purchased these cameras for her house from approximately November 2017 through November
     CONSOLIDATED AND AMENDED CLASS ACTION                           TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                     936 North 34th Street, Suite 300
                                                                          Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 5                              TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                         www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 6 of 56




 1   2019 for approximately $142. She installed and used the cameras in her home during the
 2   relevant time period. As a result of the Data Breach, Ms. McSwain remains concerned about
 3   the safety and security of her house, the integrity of her PII that she provided to and that was
 4   collected by Wyze, and the fact that her cameras may now be accessible to unauthorized users.
 5   Ms. McSwain has spent and continues to spend substantial time addressing these safety
 6   concerns—time she would otherwise not spend but for the Data Breach—including reviewing
 7   her credit reports, credit card statements, and bank statements for suspicious activity.
 8          14.     Plaintiff Christopher Mitchell is a resident of Greene County, New York, who
 9   purchased two Wyze cameras, one on January 16, 2019, and the other on December 2, 2019,
10   for $37.98 and $25.49, respectively from Amazon.com. He installed and used the cameras in
11   his home during the relevant time period. As a result of the Data Breach, Mr. Mitchell remains
12   concerned about the safety and security of his PII that he provided to and that was collected by
13   Wyze. Mr. Mitchell has experienced an increase in spam calls to his phone, which now reach
14   about thirty calls a day after the purchase of his first Wyze camera. Mr. Mitchell has spent and
15   continues to spend substantial time addressing these safety concerns—time he would otherwise
16   not spend but for the Data Breach—including reviewing his credit reports for suspicious
17   activity and reviewing his credit card and bank statements for unauthorized charges.
18          15.     Plaintiff Michael Mulatz is a resident of DuPage County, Illinois. He purchased
19   a Wyze camera with accessories for his home on December 8, 2019 from Amazon.com for
20   $19.54. He installed and used the camera in his home during the relevant time period. As a
21   result of the Data Breach, Mr. Mulatz remains concerned about the safety and security of his
22   PII that he provided to and that was collected by Wyze. Mr. Mulatz has spent and continues to
23   spend substantial time addressing these safety concerns—time he would otherwise not spend
24   but for the Data Breach—including putting fraud alerts on his credit card, putting a security
25   freeze on his credit report, and reviewing his credit report for suspicious activity.
26          16.     Plaintiff Hannah Parish is a resident of Snohomish County, Washington. She
27   purchased a Wyze camera from Amazon.com while at home in Snohomish County,
     CONSOLIDATED AND AMENDED CLASS ACTION                             TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                       936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 6                                TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                           www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 7 of 56




 1   Washington. Ms. Parish purchased the camera for her house in June 2019 for approximately
 2   $25.99 (plus tax). She installed and used the camera in her home during the relevant time
 3   period. As a result of the Data Breach, Ms. Parish remains concerned about the safety and
 4   security of her house, the integrity of her PII that she provided to and that was collected by
 5   Wyze, and the fact that her cameras may now be accessible to unauthorized users. Since the
 6   Data Breach, Ms. Parish was notified by her credit monitoring service that her PII was posted
 7   on the dark web, she received a fraudulent phone call in or around February 2020 requesting
 8   her Social Security Number and PII, and she has received fraudulent emails regarding
 9   purchases with her credit card. Ms. Parish continues to spend time addressing these safety
10   concerns—time she would not otherwise have to spend but for the Data Breach—including
11   checking her credit card statements and bank statements for suspicious activity.
12          17.     Plaintiff Michael Posner is a resident of Orange County, New York. He
13   purchased three Wyze cameras for approximately $26 each on Amazon.com on August 14,
14   October 24, and December 17 of 2019. He installed and used the cameras in his home during
15   the relevant time period. As a result of the Data Breach, Mr. Posner has been concerned about
16   the safety of his PII that he provided to and that was collected by Wyze, and the fact that his
17   camera may now be accessible to unauthorized users. Mr. Posner has spent extensive time, and
18   continues to spend time, addressing these safety concerns—time he would not otherwise have
19   to spend but for the Data Breach—including spending several hours each week to review his
20   credit card bank statements for unauthorized charges.
21          18.     Plaintiff Matthew Schoolfield is a resident of Tarrant County, Texas. Mr.
22   Schoolfield purchased his Wyze camera online from Amazon.com and Wyze while at home in
23   Tarrant County, Texas. He purchased the camera for his house in December 2018 for
24   approximately $34.99. He installed and use the camera in his home during the relevant time
25   period. Once Mr. Schoolfield was notified of the Data Breach, he immediately changed his
26   password. As a result of the Data Breach, Mr. Schoolfield remains concerned about the safety
27   and security of his family, the integrity of his PII that he provided to and that was collected b,
     CONSOLIDATED AND AMENDED CLASS ACTION                            TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                       936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 7                                TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                           www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 8 of 56




 1   Wyze, and the fact that his camera may now be accessible to unauthorized users. Mr.
 2   Schoolfield continues to spend time addressing these safety concerns—time he would not
 3   otherwise have to spend but for the Data Breach.
 4          19.     Plaintiff Janiene Speakman is a resident of Clackamas County, Oregon. She
 5   purchased two Wyze cameras from Amazon.com while at home in Clackamas County, Oregon.
 6   She purchased the Wyze cameras for approximately $50 each for her house around August and
 7   November of 2019. She installed and used the cameras in her home during the relevant time
 8   period. As a result of the Data Breach, Ms. Speakman remains concerned about the safety and
 9   security of her family, the integrity of her PII that she provided to and that was collected by
10   Wyze, and the fact that her cameras may now be accessible to unauthorized users. In or around
11   December 2019, Ms. Speakman was notified by her credit monitoring service that her PII was
12   posted on the dark web. Ms. Speakman continues to spend time addressing these safety
13   concerns—time she would not otherwise have to spend but for the Data Breach—including
14   checking her credit reports, credit card statements, and bank statements for suspicious activity.
15          20.     Plaintiff Mark Wheeler is a resident of Whatcom County, Washington. He
16   purchased three Wyze cameras, including a Wyze camera starter kit, from Amazon.com while
17   at home in Whatcom County, Washington. He purchased the cameras for his house in August
18   2019 for approximately $97.96. He installed and used the cameras in his home during the
19   relevant time period. As a result of the Data Breach, Mr. Wheeler remains concerned about the
20   safety and security of his family, the integrity of his PII that he provided to and that was
21   collected by Wyze, and the fact that his cameras may now be accessible to unauthorized users.
22   Mr. Wheeler continues to spend time addressing these safety concerns—time he would not
23   otherwise have to spend but for the Data Breach—including checking his credit reports, credit
24   card statements, and bank statements for suspicious activity.
25          21.     Defendant Wyze Labs, Inc. makes budget smart home-security cameras and
26   accessories including the Wyze Cam, Cam Pan, Lock, Sense and Bulb. It is a Delaware
27
     CONSOLIDATED AND AMENDED CLASS ACTION                            TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                       936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 8                                TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                           www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 9 of 56




 1   corporation with its principal place of business at 4030 Lake Washington Blvd., Suite 200,
 2   Kirkland, Washington, 98033.
 3                             III.     JURISDICTION AND VENUE
 4          22.     This Court has subject matter jurisdiction over this action under the Class Action
 5   Fairness Act, 28 U.S.C. § 1332(d)(2). The amount in controversy exceeds $5 million, exclusive
 6   of interest and costs. There are millions of putative class members, many of whom have
 7   different citizenship from Defendant.
 8          23.     This Court has jurisdiction over the Defendant which operates in this District.
 9   Through its business operations in this District, Defendant intentionally avails itself of the
10   markets within this District to render the exercise of jurisdiction by this Court just and proper.
11          24.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and (2)
12   because a substantial part of the events and omissions giving rise to this action occurred in this
13   District and Wyze is headquartered in this District.
14                                IV.     STATEMENT OF FACTS
15   A.     Wyze Products and Wi-Fi Connectivity.
16          25.     Wyze sells a series of smart home products, including the Wyze Cam wireless
17   smart home camera, Wyze Cam Pan wireless smart home camera, and Wyze Sense smart
18   sensor (collectively “Wyze Products” or “Products”). They are connected to the internet and
19   allow users to view information captured by the Wyze Products. For example, Wyze Cam and
20   Wyze Pan cameras can record 12-second alert videos, display a live video/audio stream, and
21   enable two-way audio between users and the camera.
22

23

24

25

26

27
     CONSOLIDATED AND AMENDED CLASS ACTION                            TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                       936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 9                                TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                           www.terrellmarshall.com
              Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 10 of 56




 1            26.     Wyze Products communicate with users through the Wyze application (“App”)
 2   and its software platform. To use a Wyze Product, users must: (a) download the Wyze App and
 3   install it on a smart phone, tablet, or other compatible device; (b) register for an account by
 4   providing an email/user name and password; (c) provide personally identifiable information
 5   and consent to its collection and proper use by Wyze; (d) associate Wyze Products to the App
 6   and user account; (e) provide Wi-Fi network information to connect Wyze Products to the
 7   Internet; and (f) adjust settings for each connected Wyze Product to enable desired
 8   functionality.
 9            27.     In addition to PII provided directly from the user as a precondition for using
10   Wyze Products, Wyze collects a wide array of additional confidential PII including: (a)
11   information that identifies, relates to, describes, is reasonably capable of being associated with
12   or reasonably can be used to identify an individual or household and other data that is linked to
13   personal data, and includes App Account and App Login information; (b) setup information
14   and settings; (c) information generated by Wyze Products that is sent to the Wyze Cloud, such
15   as videos from a Wyze camera, status notifications from a Wyze Sense, and device location
16   information; (d) technical information about each enabled Wyze Product, such as its device
17   model, serial number, MAC address, firmware version, the SSID of user wireless network,
18   device name, device connectivity status, and IP address (“Device Technical Information”); and
19   (e) records, data and statistics generated by use of the Wyze Product and App collected by
20   Wyze Labs (“Usage Data”), such as the instances that the Wyze Cloud authenticated a user’s
21   App or Wyze Product, and the times a user contacted customer support.3
22            28.     Wyze specifically limits how such sensitive information will be utilized and
23   assures users of its Products, website, and App that their PII will remain secure and used only
24

25

26
     3
27       See https://wyze.com/privacy-statement-wyze-products#a2 (last visited February 5, 2020).
     CONSOLIDATED AND AMENDED CLASS ACTION                             TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                       936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 10                               TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                           www.terrellmarshall.com
              Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 11 of 56




 1   for intended purposes by Wyze and selected affiliates. Wyze further claims to “employ[]
 2   security measures to prevent the loss, misuse or alteration of information collected….”4
 3            29.       Despite these promises, the sensitive personally identifiable information of
 4   Wyze’s 2.4 million customers was publicly exposed for more than three weeks in December
 5   2019.5
 6   B.       The Wyze Data Breach.
 7            30.       On December 26, 2019, the cybersecurity firm Twelve Security revealed on its
 8   blog that the personal data of 2.4 million Wyze users had been publicly exposed from
 9   December 4, through December 27, 2019.6 “Personally, in my ten years of sysadmin and cloud
10   engineering . . . I never encountered a breach of this magnitude…. In this case, both the
11   company’s production databases were left entirely open to the internet. A significant amount of
12   sensitive information generated by 2.4 million users, all coincidentally outside of China, was
13   the result.” Id.
14            31.       The exposed information included:
15                      a.     Username and email of those who purchased cameras and then
16   connected them to their home;
17                      b.     Email of anyone with whom a user ever shared camera access, such as a
18   family member;
19                      c.     Lists of all cameras in the home, the nicknames for each camera, device
20   model and firmware;
21

22
     4
23     See https://wyze.com/privacy-statement-wyze-site-2019-05-08; https://wyze.com/privacy-
     statement-wyze-products (last visited February 5, 2020).
24
     5
      See Twelve Security, December 26, 2019, available at https://blog.12security.com/wyze-
25   essay-2-aresflare/ (last visited February 5, 2020).
26   6
      See Twelve Security, December 26, 2019, available at https://blog.12security.com/wyze/ (last
27   visited February 5, 2020).
     CONSOLIDATED AND AMENDED CLASS ACTION                              TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                         936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 11                                 TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                             www.terrellmarshall.com
              Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 12 of 56




 1                    d.      Wi-Fi SSID, internal subnet layout, last on time for cameras, last login
 2   time from app, last logout time from the app;7
 3                    e.      API Tokens for access to the user account from any iOS or Android
 4   device;
 5                    f.      Alexa Tokens for 24,000 users who have connected Alexa devices to
 6   their Wyze camera; and
 7                    g.      Height, Weight, Gender, Bone Density, Bone Mass, Daily Protein
 8   Intake, and other health information for a subset of users.
 9             32.    Importantly, the tokens (i.e., API Tokens and Alexa Tokens) exposed in the
10   Data Breach allow, depending on the permission levels, malicious actors to potentially access a
11   user’s entire account and all information inside that account, expanding the exposure.
12             33.    The Twelve Security Blog concluded, “[g]iven this, they owe us an explanation.
13   The database is currently live and open. Anyone can access it.” Id.
14             34.    “Just one of those bullet points would be enough for concern, but the volume of
15   compromised user data is staggering—if true. If you use any of Wyze’s products, you need to
16   change your password and update your security options immediately so that no one can break
17   into your account using leaked info. (You might also want to manually log out of your account
18   and log back in, and make sure you disable and reenable any connected services, if
19   applicable).”8
20             35.    With the exposed data, “it is [now] possible for any individual anywhere in the
21   world to access the live video feeds of every single Wyze camera that was online.”9
22

23

24   7
         SSID is short for service set identifier, the name for a Wi-Fi network.
25   8
      See https://lifehacker.com/how-to-protect-your-wyze-account-after-the-recent-data-
     1840727973 (last visited February 5, 2020).
26
     9
27       See https://blog.12security.com/wyze-essay-2-aresflare/ (last visited February 5, 2020).
     CONSOLIDATED AND AMENDED CLASS ACTION                             TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                        936 North 34th Street, Suite 300
                                                                             Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 12                                TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                            www.terrellmarshall.com
           Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 13 of 56




 1          36.     The information disclosed by Defendant’s breach “can give very specific
 2   information that can be useful for real-world crime. People regularly name devices in ways that
 3   are descriptive for themselves, not expecting them to be publicly known. For example, people
 4   might name a camera in a child’s room after the child—e.g., “Betty’s Room.” Information like
 5   this can give an attacker information about who is in the house, where they might be and where
 6   cameras are going to be placed. All of this can be useful information for people who want to
 7   enter the home for malicious purposes.”10
 8          37.     Not only has the privacy of Wyze Product users been unacceptably
 9   compromised and their PII exposed, the ongoing possibility of their data being used to further
10   compromise their Wyze camera, renders those products useless for their intended purposes.
11   C.     Wyze’s Response.
12          38.     On December 31, 2019, Wyze issued the following response to its users:
13                  Wyze Users,
14
                    There is nothing we value higher than trust from our users. In fact,
15                  our entire business model is dependent on building long-term trust
                    with customers that keep coming back.
16
                    We are reaching out to you because we’ve made a mistake in
17                  violation of that trust. On December 26th, we discovered
                    information in some of our non-production databases was
18                  mistakenly made public between December 4th - December 26th.
19                  During this time, the databases were accessed by an unauthorized
                    party.
20
                    The information did not contain passwords, personal financial
21                  data, or video content.
22                  The information did contain Wyze nicknames, user emails, profile
                    photos, Wi-Fi router names, a limited number of Alexa integration
23                  tokens, and other information detailed in the link below.
24

25   10
        Christopher Budd, Wyze data leak: Key takeaways from server mistake that exposed
     information from 2.4M customers, GEEKWIRE (Dec. 29, 2019),
26   https://www.geekwire.com/2019/wyze-data-leak-key-takeaways-server-mistake-exposed-
27   information-2-4m-customers/.
     CONSOLIDATED AND AMENDED CLASS ACTION                           TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                     936 North 34th Street, Suite 300
                                                                          Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 13                             TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                         www.terrellmarshall.com
           Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 14 of 56



                   If you were a user with us before we secured this information on
 1
                   December 26th, we regretfully write this email as a notification
 2                 that some of your information was included in these databases. If
                   you are receiving this email and joined us after December 26th, we
 3                 write this email because you use our products and deserve to know
                   how your data is being handled.
 4
                   Upon finding out about the public user data, we took immediate
 5                 action to secure it by closing any databases in question, forcing all
 6                 users to log in again to create new access tokens, and requiring
                   users to reconnect Alexa, Google Assistant, and IFTTT
 7                 integrations. You can read in more detail about the data leak and
                   the        actions       we       took      at       this       link:
 8                 https://forums.wyzecam.com/t/updated-12-30-19-data-leak-12-
                   26-2019
 9
                   As an additional security measure, we recommend that you reset
10
                   your Wyze account password. Again, no passwords were
11                 compromised, but we recommend this as a standard safety
                   measure. You may also add an additional level of security to your
12                 account by implementing two-factor authentication inside of the
                   Wyze app. Finally, please be watchful for any phishing attempts.
13                 Especially watch any communications coming from Wyze and
14                 ensure they come from official @wyze.com and @wyzecam.com
                   email addresses.
15
                   We are deeply sorry for this oversight. We promise to learn from
16                 this mistake and will make improvements going forward. This will
                   include enhancing our security processes, improving
17                 communication of security guidelines to all Wyze employees, and
                   making more of our user-requested security features our top
18
                   priority in the coming months. We are also partnering with a third-
19                 party cyber security firm to audit and improve our security
                   protocols.
20
                   As we continue our investigation into what happened, we will post
21                 future updates to the forum link above. More details will follow
                   and we appreciate your patience during this process. Please reach
22                 out with any questions or concerns to our customer support team
23                 by going to support.wyze.com.

24                 Sincerely,
                   Yun Zhang
25                 CEO @ Wyze11
26   11
       See https://forums.wyzecam.com/t/updated-01-06-20-data-leak-12-26-2019/79046 (last
27   visited February 5, 2020).
     CONSOLIDATED AND AMENDED CLASS ACTION                           TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                     936 North 34th Street, Suite 300
                                                                          Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 14                             TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                         www.terrellmarshall.com
                Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 15 of 56




 1              39.   “We didn’t properly communicate and enforce our security protocols to new
 2   employees,” said Mr. Dongsheng Song, co-founder of Wyze. “We should have built controls,
 3   or a more robust tool and process to make sure security protocols are followed,” he added.12
 4              40.   “Our whole business model is built on trust,” added Dave Crosby Wyze co-
 5   founder. “It was an accident” for which “[w]e are very, very sorry and taking it very
 6   seriously.”13
 7   D.         Wyze Failed To Comply With FTC Requirements.
 8              41.   The Federal Trade Commission (“FTC”) has issued numerous guidelines for
 9   businesses highlighting the importance of reasonable data security practices. According to the
10   FTC, the need for data security should be factored into all business decision-making.14
11              42.   In 2016, the FTC updated its publication, Protecting Personal Information: A
12   Guide for Business, which established guidelines for fundamental data security principles and
13   practices for business.15 The guidelines note businesses should protect the personal customer
14   information that they keep; properly dispose of personal information that is no longer needed;
15   encrypt information stored on computer networks; understand their network’s vulnerabilities;
16   and implement policies to correct security problems.
17              43.   The F.T.C. recommends that businesses:
18                    a.     Identify all connections to the computers where you store sensitive
19   information.
20
     12
       See https://www.nytimes.com/2019/12/30/business/wyze-security-camera-breach.html (last
21
     visited February 5, 2020).
22   13
          Id.
23   14
        See Federal Trade Commission, Start With Security, available at
24   https://www.ftc.gov/system/files/documents/plain-language/pdf0205-startwithsecurity.pdf (last
     visited February 5, 2020).
25
     15
      See Federal Trade Commission, Protecting Personal Information: A Guide for Business,
26   available at https://www.ftc.gov/system/files/documents/plain-language/pdf-0136_proteting-
27   personal-information.pdf (last visited February 5, 2020).
     CONSOLIDATED AND AMENDED CLASS ACTION                           TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                     936 North 34th Street, Suite 300
                                                                          Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 15                             TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                         www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 16 of 56




 1                  b.      Assess the vulnerability of each connection to commonly known or
 2   reasonably foreseeable attacks.
 3                  c.      Do not store sensitive consumer data on any computer with an internet
 4   connection unless it is essential for conducting their business.
 5                  d.      Scan computers on their network to identify and profile the operating
 6   system and open network services. If services are not needed, they should be disabled to
 7   prevent hacks or other potential security problems. For example, if email service or an internet
 8   connection is not necessary on a certain computer, a business should consider closing the ports
 9   to those services on that computer to prevent unauthorized access to that machine.
10                  e.      Pay particular attention to the security of their web applications—the
11   software used to give information to visitors to their websites and to retrieve information from
12   them. Web applications may be particularly vulnerable to a variety of hack attacks.
13                  f.      Use a firewall to protect their computers from hacker attacks while it is
14   connected to a network, especially the internet.
15                  g.      Determine whether a border firewall should be installed where the
16   business’s network connects to the internet. A border firewall separates the network from the
17   internet and may prevent an attacker from gaining access to a computer on the network where
18   sensitive information is stored. Set access controls—settings that determine which devices and
19   traffic get through the firewall—to allow only trusted devices with a legitimate business need to
20   access the network. Since the protection a firewall provides is only as effective as its access
21   controls, they should be reviewed periodically.
22                  h.      Monitor incoming traffic for signs that someone is trying to hack in.
23   Keep an eye out for activity from new users, multiple log-in attempts from unknown users or
24   computers, and higher-than-average traffic at unusual times of the day.
25                  i.      Monitor outgoing traffic for signs of a data breach. Watch for
26   unexpectedly large amounts of data being transmitted from their system to an unknown user. If
27
     CONSOLIDATED AND AMENDED CLASS ACTION                              TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                        936 North 34th Street, Suite 300
                                                                             Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 16                                TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                            www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 17 of 56




 1   large amounts of information are being transmitted from a business’s network, the transmission
 2   should be investigated to make sure it is authorized.
 3          44.     The FTC has brought enforcement actions against businesses for failing to
 4   adequately and reasonably protect PII, treating the failure to employ reasonable and appropriate
 5   measures to protect against unauthorized access to confidential consumer data as an unfair act
 6   or practice prohibited by Section 5 of the Federal Trade Commission Act (“FTCA”), 15 U.S.C.
 7   § 45. Orders resulting from these actions further clarify the measures businesses must take to
 8   meet their data security obligations.
 9          45.     Wyze’s failure to employ reasonable and appropriate measures to protect against
10   unauthorized access to confidential consumer data constitutes an unfair act or practice
11   prohibited by Section 5 of the FTC Act, 15 U.S.C. § 45.
12   E.     Plaintiff and Class Members Suffered Damages.
13          46.     PII in all its forms has become a valuable commodity among computer hackers.
14   Once acquired, it is quickly sold on the black market where it can often be re-traded among
15   miscreants for years. As the FTC recognizes, with PII, identity thieves can commit an array of
16   crimes, the ramifications of which can be long lasting and severe.
17          47.     There often is a time lag between when harm occurs versus when it is
18   discovered, as well as between when PII is stolen and when it is used. According to the U.S.
19   Government Accountability Office (“GAO”), which conducted a study regarding data breaches,
20   stolen data may be held for years before being used to commit identity theft.
21          48.     The PII belonging to Plaintiffs and Class Members is private and sensitive in
22   nature and was left inadequately protected by the Defendant. Defendant did not obtain
23   Plaintiffs’ or Class Members’ consent to disclose their PII to any other person as required by
24   applicable law and industry standards.
25          49.     The Data Breach was a direct and proximate result of Defendant’s failure to
26   properly safeguard and protect Plaintiffs’ and Class Members’ PII from unauthorized access,
27
     CONSOLIDATED AND AMENDED CLASS ACTION                          TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                       936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 17                               TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                           www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 18 of 56




 1   use, and disclosure, as required by various state and federal regulations, industry practices, and
 2   the common law.
 3          50.      Defendant had the resources necessary to properly secure the PII acquired from
 4   its users but neglected to do so. Had Defendant taken such steps and adopted basic security
 5   measures, it would have prevented the Data Brach and the exposure of Plaintiffs’ and Class
 6   Members’ PII.
 7          51.      As a direct and proximate result of Defendant’s wrongful actions and inactions,
 8   Plaintiffs and Class Members have been placed at an imminent, immediate, and continuing
 9   increased risk of harm from malicious third parties who gained unauthorized access to their PII.
10          52.      As a direct and proximate result of Defendant’s wrongful actions and inactions,
11   Plaintiffs and Class Members have been placed at an imminent, immediate, and continuing
12   increased risk of harm from identity theft and fraud, requiring them to take the time which they
13   otherwise would have dedicated to other life demands such as work and family in an effort to
14   mitigate the actual and potential impact of the Data Breach on their lives.
15          53.      As a result of the Defendant’s failures to prevent the Data Breach, Plaintiffs and
16   Class Members have suffered, will suffer, or are at increased risk of suffering:
17                   a.     The compromise, publication, theft and/or unauthorized use of their PII;
18                   b.     Out-of-pocket costs associated with the prevention, detection, recovery
19   and remediation from identity theft or fraud;
20                   c.     Lost opportunity costs and lost wages associated with efforts expended
21   and the loss of productivity from addressing and attempting to mitigate the actual and future
22   consequences of the Data Breach, including but not limited to efforts spent researching how to
23   prevent, detect, contest and recover from identity theft and fraud;
24                   d.     The continued risk to their PII, which remains in the possession of
25   Defendant and is subject to further breaches so long as Defendant fails to undertake appropriate
26   measures to protect the PII in its possession; and
27
     CONSOLIDATED AND AMENDED CLASS ACTION                            TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                        936 North 34th Street, Suite 300
                                                                             Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 18                                TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                            www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 19 of 56




 1                  e.      Current and future costs in terms of time, effort and money that will be
 2   expended to prevent, detect, contest, remediate and repair the impact of the Data Breach for the
 3   remainder of the lives of Plaintiffs and Class Members.
 4                             V.    CLASS ACTION ALLEGATIONS
 5          54.     Plaintiffs bring this complaint on behalf of themselves and the following Class
 6   Members (“Nationwide Class”):
 7                  All persons in the United States whose PII was present among the
                    data accessed as a result of the data breach disclosed by Defendant
 8                  on December 27 and 29, 2019.
 9          55.     Plaintiffs McFarlane and McSwain (“California Plaintiffs”) also seek
10   certification of the following state subclass (“California Subclass”):
11                  All persons residing in California whose PII was present among
                    the data that was accessed as a result of the Data Breach.
12
            56.     Plaintiffs Kimball and Kriberney (“Florida Plaintiffs”) also seek certification of
13
     the following state subclass (“Florida Subclass”):
14
                    All persons residing in Florida whose PII was present among the
15                  data that was accessed as a result of the Data Breach.

16          57.     Plaintiff Mulatz (“Illinois Plaintiff”) also seeks certification of the following
17   state subclass (“Illinois Subclass”):
18                  All persons residing in Illinois whose PII was present among the
                    data that was accessed as a result of the Data Breach.
19
            58.     Plaintiffs Godbole and Harklerode (“Minnesota Plaintiffs”) also seek
20
     certification of the following state subclass (“Minnesota Subclass”):
21
                    All persons residing in Minnesota whose PII was present among
22                  the data that was accessed as a result of the Data Breach.
23          59.     Plaintiffs Clark, Mitchell, and Posner (“New York Plaintiffs”) also seek

24   certification of the following state subclass (“New York Subclass”):

25                  All persons residing in New York whose PII was present among
                    the data that was accessed as a result of the Data Breach.
26

27
     CONSOLIDATED AND AMENDED CLASS ACTION                            TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                       936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 19                               TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                           www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 20 of 56




 1          60.     Plaintiffs Evans and Speakman (“Oregon Plaintiffs”) also seek certification of
 2   the following state subclass (“Oregon Subclass”):
 3                  All persons residing in Oregon whose PII was present among the
                    data that was accessed as a result of the Data Breach.
 4
            61.     Plaintiffs Parish and Wheeler (“Washington Plaintiffs”) also seek certification of
 5
     the following state subclass (“Washington Subclass”):
 6
                    All persons residing in Washington whose PII was present among
 7                  the data that was accessed as a result of the Data Breach.

 8          62.     The Nationwide Class and Subclasses specifically exclude: (a) any persons or

 9   other entity currently related to or affiliated with Defendant; (b) any Judge presiding over this

10   action and members of his or her family; and (c) all persons who properly execute and file a

11   timely request for exclusion.

12          63.      Plaintiffs hereby reserve the right to amend or modify the class definitions with

13   greater specificity or division after having had an opportunity to conduct discovery.

14          64.     Class-wide adjudication of Plaintiffs’ claims is appropriate because Plaintiffs

15   can prove the elements of their claims on a class-wide basis using the same evidence as would

16   be used to prove those elements in individual actions asserting the same claims.

17          65.     Numerosity: Fed. R. Civ. P. 23(a)(1). Consistent with Rule 23(a)(1), the

18   members of the Class are so numerous and geographically dispersed that the joinder of all

19   members is impractical. The Data Breach exposed the PII of 2.4 million Wyze customers.

20   Wyze has physical and/or email addresses for Class Members who therefore may be notified of

21   the pendency of this action by recognized, Court-approved notice dissemination methods,

22   which may include U.S. mail, electronic mail, internet postings, and/or published notice.

23          66.     Commonality: Fed. R. Civ. P. 23(a)(2) and (b)(3). Consistent with Rule 23(a)(2)

24   and with 23(b)(3)’s predominance requirement, this action involves common questions of law

25   and fact that predominate over any questions affecting individual Class Members. The common

26   questions include:

27
     CONSOLIDATED AND AMENDED CLASS ACTION                            TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                      936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 20                              TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                          www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 21 of 56




 1                   a.      Whether Wyze’s security measures and protocols to protect customer PII
 2   were reasonable;
 3                   b.      Whether Wyze was negligent in failing to implement reasonable and
 4   adequate security procedures and practices;
 5                   c.      Whether Wyze’s failure to implement adequate security measures
 6   resulted in the unlawful exposure of customer PII;
 7                   d.      Whether Plaintiff and Class Members were injured and suffered damages
 8   or other losses because of Wyze’s failure to reasonably secure and protect their PII;
 9                   e.      Whether Wyze violated any and all statutes and/or common law listed
10   herein; and
11                   f.      Whether Plaintiffs and Class Members are entitled to relief.
12           67.     Typicality: Fed. R. Civ. P. 23(a)(3). Consistent with Rule 23(a)(3), Plaintiffs’
13   claims are typical of those of other Class Members. Plaintiffs are purchasers of Wyze Products,
14   registered with Wyze through its App, and in so doing provided Wyze their PII. Plaintiffs’
15   damages and injuries are akin to other Class Members, and Plaintiffs seek relief consistent with
16   the relief sought by the Class.
17           68.     Adequacy: Fed. R. Civ. P. 23(a)(4). Plaintiffs, as the proposed Class
18   Representatives, will fairly and adequately represent the putative Class because they have the
19   Class Members’ best interest in mind, because their individual claims are co-extensive with
20   those of the Class, and because they are represented by qualified counsel experienced in class
21   action litigation of this nature.
22           69.     Superiority: Fed. R. Civ. P. 23(b)(3). Consistent with Rule 23(b)(3), a class
23   action is superior to any other available means for the fair and efficient adjudication of this
24   controversy, and no unusual difficulties are likely to be encountered in the management of this
25   class action. The quintessential purpose of the class action mechanism is to permit litigation
26   against wrongdoers even when damages to an individual plaintiff may not be sufficient to
27   justify individual litigation. Here, the damages suffered by Plaintiffs and the Class are
     CONSOLIDATED AND AMENDED CLASS ACTION                            TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                       936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 21                               TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                           www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 22 of 56




 1   relatively small compared to the burden and expense required to individually litigate their
 2   claims against Wyze, and thus, individual litigation to redress Wyze’s wrongful conduct would
 3   be impracticable. Individual litigation by each Class member would also strain the court
 4   system. Individual litigation creates the potential for inconsistent or contradictory judgments
 5   and increases the delay and expense to all parties and the court system. By contrast, the class
 6   action device presents far fewer management difficulties and provides the benefits of a single
 7   adjudication, economies of scale, and comprehensive supervision by a single court.
 8          70.     Predominance: Fed. R. Civ. P. 23(b)(3). The putative Class may also be
 9   certified pursuant to Rule 23(b)(3) because, as described above, questions of law and fact
10   common to Class Members will predominate over questions affecting individual members, if
11   any.
12          71.     Injunctive and Declaratory Relief: Fed. R. Civ. P. 23(b)(2). Class certification is
13   also appropriate under Rule 23(b)(2). Defendant, through its uniform conduct, acted or refused
14   to act on grounds generally applicable to the Class as a whole, making injunctive and
15   declaratory relief appropriate to the Class as a whole.
16          72.     Likewise, particular issues under Rule 23(c)(4) are appropriate for certification
17   because such claims present only particular, common issues, the resolution of which would
18   advance the disposition of this matter and the parties’ interests therein.
19          73.     Finally, all members of the proposed Class are readily ascertainable. Wyze has
20   access to customer names and addresses. Using this information, Class Members can be
21   identified and ascertained for the purpose of providing notice.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
     CONSOLIDATED AND AMENDED CLASS ACTION                             TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                       936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 22                               TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                           www.terrellmarshall.com
               Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 23 of 56




 1                    CLAIMS BROUGHT ON BEHALF OF NATIONWIDE CLASS
 2
                                                  COUNT ONE
 3
                                              NEGLIGENCE
 4
               74.   Plaintiffs restate and reallege paragraphs 1 through 73 above as if fully set forth
 5
     herein.
 6
               75.   Defendant had full knowledge of the purpose for which its Products, especially
 7
     its security cameras, were being used and the sensitivity of the people and things the cameras
 8
     were designed to secure and protect. Defendant also knew the types of harm that Plaintiffs and
 9
     Class Members could and would suffer if the integrity of their PII were compromised.
10
               76.   Defendant had a duty to exercise reasonable care in ensuring its customer PII
11
     was secure and inviolable by unauthorized parties. This duty includes, among other things,
12
     ensuring that reasonable and proper protocols and safeguards were in place to protect the
13
     integrity of customer PII entrusted to it.
14
               77.   Plaintiffs and Class Members were the foreseeable and probable victims of any
15
     inadequate security practices. Defendant knew of or should have known of the inherent risks of
16
     exposing customer PII without adequate security protocols and safeguards.
17
               78.   Plaintiffs and the Class Members had no idea their PII was not properly secured
18
     and was vulnerable to exposure and misappropriation.
19
               79.   In contrast, Defendant was in a position to protect against the harm suffered by
20
     Plaintiffs and Class Members and had a duty to do so.
21
               80.   Defendant, through its actions, unlawfully breached its duty to Plaintiffs and
22
     Class Members by failing to ensure is cyber protocols and procedures were sufficiently robust
23
     to protect customer PII from exposure and unauthorized use.
24
               81.   But for Defendant’s wrongful and negligent breach of duties owed to Plaintiffs
25
     and Class Members, Plaintiffs and Class Members’ PII would not have been exposed.
26

27
     CONSOLIDATED AND AMENDED CLASS ACTION                            TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                       936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 23                               TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                           www.terrellmarshall.com
               Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 24 of 56




 1             82.   As a result of Defendant’s negligence, Plaintiffs and the Class Members have
 2   suffered and will continue to suffer damages and injury including, but not limited to: the cost of
 3   replacement cameras; cost of additional surveillance and protective devices and services; time
 4   spent monitoring and addressing the current and future consequences of the exposure created
 5   by Wyze; and the necessity to engage legal counsel and incur attorneys’ fees, costs and
 6   expenses.
 7                                             COUNT TWO
 8
                                         NEGLIGENCE PER SE
 9
               83.   Plaintiffs restate and reallege paragraphs 1 through 73 above as if fully set forth
10
     herein.
11
               84.   Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting
12
     commerce,” including, as interpreted and enforced by the FTC, the unfair act or practice by
13
     businesses, such as Wyze, of failing to use reasonable measures to protect PII. The FTC
14
     publications and orders described above also form part of the basis of Defendant’s duty in this
15
     regard.
16
               85.   Wyze violated Section 5 of the FTC Act by failing to use reasonable measures to
17
     protect customer PII and not complying with applicable industry standards, as described in
18
     detail herein. Wyze’s conduct was particularly unreasonable given the nature and amount of PII
19
     it obtained and stored, and the foreseeable consequences of a data breach including,
20
     specifically, the damages that would result to Plaintiffs and Class Members.
21
               86.   Wyze’s violation of Section 5 of the FTC Act constitutes negligence per se.
22
               87.   Plaintiffs and Class Members are within the class of persons that the FTC Act
23
     was intended to protect.
24
               88.   The harm that occurred as a result of the Data Breach is the type of harm the
25
     FTC Act was intended to guard against. The FTC has pursued enforcement actions against
26
     businesses, which, as a result of their failure to employ reasonable data security measures and
27
     CONSOLIDATED AND AMENDED CLASS ACTION                             TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                       936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 24                               TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                           www.terrellmarshall.com
               Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 25 of 56




 1   avoid unfair and deceptive practices, caused the same harm as that suffered by Plaintiffs and
 2   Class Members.
 3             89.   As a direct and proximate result of Wyze’s negligence per se, Plaintiffs and the
 4   Class Members have suffered, and continue to suffer, injuries and damages arising from the
 5   Data Breach including, but not limited to damages from lost time and effort to mitigate the
 6   actual and potential impact of the Data Breach on their lives.
 7             90.   Additionally, as a direct and proximate result of Wyze’s negligence per se,
 8   Plaintiffs and Class Members have suffered and will suffer the continued risks of exposure of
 9   their PII, which remains in Wyze’s possession and is subject to further unauthorized disclosures
10   so long as Wyze fails to undertake appropriate and adequate measures to protect the PII in its
11   continued possession.
12                                           COUNT THREE
13
                                        INVASION OF PRIVACY
14
               91.   Plaintiffs restate and reallege paragraphs 1 through 73 above as if fully set forth
15
     herein.
16
               92.   Plaintiffs and Class Members had a legitimate expectation of privacy with
17
     respect to their PII as well as the people, location and subject matter of what their Wyze
18
     Products were observing and were accordingly entitled to the protection of this information
19
     against disclosure to unauthorized third parties.
20
               93.   Defendant owed a duty to its customers, including Plaintiffs and Class
21
     Members, to ensure that the PII it was given and which it gathered from customers remained
22
     confidential and secure.
23
               94.   The failure to ensure the integrity of Plaintiffs’ and Class Members’ PII is
24
     highly offensive to a reasonable person.
25
               95.   The intrusion was into a place or thing, which was private and is entitled to be
26
     private. Plaintiffs and Class Members purchased and used Wyze Products with the expectation
27
     CONSOLIDATED AND AMENDED CLASS ACTION                            TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                       936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 25                               TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                           www.terrellmarshall.com
               Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 26 of 56




 1   that their PII, provided to and gathered by Wyze, including but not limited to the people, places
 2   and information seen and heard by Wyze cameras, would remain private and would not be
 3   disclosed without authorization.
 4             96.    The failure to ensure customer PII is properly protected constitutes intentional
 5   interference with Plaintiffs and Class Members’ interest in solitude or seclusion, either as to
 6   their persons or as to their private affairs or concerns, of a kind that would be highly offensive
 7   to a reasonable person.
 8             97.    Defendant acted with a knowing state of mind when it collected customer PII,
 9   despite knowing its security practices were inadequate.
10             98.    Acting with this knowledge, Defendant had notice and knew that its inadequate
11   security practices would cause injury to Plaintiffs and Class Members.
12             99.    As a proximate result of Defendant’s acts and omissions, Plaintiffs’ and Class
13   Members’ privacy was violated causing Plaintiffs and Class Members to suffer damages.
14             100.   Unless and until enjoined, and restrained by order of this Court, Defendant’s
15   wrongful conduct will continue to cause great and irreparable injury to Plaintiffs and Class
16   Members.
17             101.   Plaintiffs and Class Members have no adequate remedy at law for the injuries in
18   that a judgment for monetary damages will not end the invasion of privacy for Plaintiffs and
19   Class Members.
20                                             COUNT FOUR
21
                                  BREACH OF IMPLIED CONTRACT
22
               102.   Plaintiffs restate and reallege paragraphs 1 through 73 above as if fully set forth
23
     herein.
24
               103.   Defendant sold Wyze Products to Plaintiffs and Class Members for which it
25
     received a benefit in the form of monetary payment.
26

27
     CONSOLIDATED AND AMENDED CLASS ACTION                             TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                        936 North 34th Street, Suite 300
                                                                             Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 26                                TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                            www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 27 of 56




 1          104.    Defendant has acknowledged the benefit and accepted or retained the benefit
 2   conferred.
 3          105.    Plaintiffs and Class Members were required to provide their PII to Defendant as
 4   a condition of their use of Defendant’s services.
 5          106.    Plaintiffs and Class Members paid money to Defendant in exchange for Wyze
 6   Products and services, along with Defendant’s promise to protect their PII from unauthorized
 7   disclosure.
 8          107.    Implicit in the agreement between Plaintiffs and Class Members and the
 9   Defendant to provide PII, was the latter’s obligation to: (a) use such PII for business purposes
10   only, (b) take reasonable steps to safeguard that PII, (c) prevent unauthorized disclosures of the
11   PII, (d) provide Plaintiffs and Class Members with prompt and sufficient notice of any and all
12   unauthorized access and/or theft of their PII, (e) reasonably safeguard and protect the PII of
13   Plaintiffs and Class Members from unauthorized disclosure or uses, and (f) retain the PII only
14   under conditions that kept such information secure and confidential.
15          108.    Without such implied contracts, Plaintiffs and Class Members would not have
16   provided their PII to Defendant.
17          109.    Plaintiffs and Class Members fully performed their obligations under the
18   implied contract with Defendant, however, Defendant did not.
19          110.    Defendant breached the implied contracts with Plaintiffs and Class Members by
20   failing to acknowledge the inherent vulnerability in its cyber security systems and protocols.
21   These circumstances are such that it would be inequitable for Defendant to retain the benefits
22   received.
23          111.    As a direct and proximate result of Defendant’s breach of its implied contracts
24   with Plaintiffs and Class Members, Plaintiffs and Class Members have suffered and will suffer
25   injury, including but not limited to: the cost of replacement cameras; the cost of additional
26   surveillance and protective devices and services; and time spent monitoring, addressing the
27   current and future consequences of the exposure enabled by Wyze.
     CONSOLIDATED AND AMENDED CLASS ACTION                           TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                      936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 27                              TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                          www.terrellmarshall.com
               Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 28 of 56




 1
                                                COUNT FIVE
 2
                                         UNJUST ENRICHMENT
 3
               112.   Plaintiffs restate and reallege paragraphs 1 through 73 above as if fully set forth
 4
     herein.
 5
               113.   As the intended and expected result of its conscious wrongdoing, Defendant has
 6
     profited and benefited from the purchase of the Product by Plaintiffs and the Class.
 7
               114.   Defendant has voluntarily accepted and retained these profits and benefits, with
 8
     full knowledge and awareness that, as a result of Defendant’s misconduct, Plaintiffs and Class
 9
     Members did not receive a product of the quality, nature, fitness, or value that had been
10
     represented by Defendant, and that reasonable consumers expected.
11
               115.   Defendant has been unjustly enriched by its fraudulent and deceptive
12
     withholding of benefits to Plaintiffs and Class Members at the expense of these parties.
13
               116.   Equity and good conscience militate against permitting Defendant to retain these
14
     profits and benefits.
15
               117.   As a direct and proximate result of Defendant’s unjust enrichment, Plaintiffs and
16
     Class Members suffered injury and seek an order directing Defendant’s disgorgement and the
17
     return to Plaintiff and the classes of the amount each improperly paid to Defendant.
18
                                                 COUNT SIX
19
                                  BREACH OF EXPRESS WARRANTY
20
               118.   Plaintiffs restate and reallege paragraphs 1 through 73 above as if fully set forth
21
     herein.
22
               119.   Defendant sold and Plaintiffs and class members purchased a Wyze Camera to
23
     use in their homes.
24
               120.   Defendant represented in its marketing, advertising, and promotion of the Wyze
25
     camera that the camera and the videos it downloads are secure.
26

27
     CONSOLIDATED AND AMENDED CLASS ACTION                             TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                        936 North 34th Street, Suite 300
                                                                             Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 28                                TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                            www.terrellmarshall.com
               Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 29 of 56




 1             121.   Defendant made such representations and affirmations of fact to induce
 2   Plaintiffs and class members to purchase the cameras.
 3             122.   Plaintiffs were in fact induced by these representations to make the purchase.
 4             123.   As a result, the representation that the camera was “secure” was a part of the
 5   basis of the bargain between Defendant and Plaintiffs.
 6             124.   Wyze cameras did not conform to Defendant’s representation and warranty
 7   because Plaintiffs’ access to their cameras and associated videos is no longer secure.
 8             125.   At all times relevant hereto, the representations and affirmations of fact that the
 9   Wyze camera was secure are false in that the security of the camera has been breached.
10             126.   Within a reasonable time after Plaintiffs knew or should have known of such
11   failure to conform, Plaintiffs sent a demand letter that Defendant received on February 20,
12   2020, which outlined Defendant’s misconduct, including the breach of such express warranty.
13   Such conduct constitutes a breach of Defendant’s express warranty.
14             127.   Despite Plaintiffs’ pre-suit letter Defendants failed to remedy and cure its breach
15   of warranty.
16             128.   As a direct and proximate result of Defendant’s breaches of its express warranty
17   and failure of Defendant’s cameras to conform to its representations as warranted, Plaintiffs
18   and Class Members have been damaged in that they did not receive the product as specifically
19   warranted and/or would not have purchased Defendant’s camera that did not conform to
20   Defendant’s warranty.
21                                             COUNT SEVEN
22                                         INJUNCTIVE RELIEF
23             129.   Plaintiffs restate and reallege paragraphs 1 through 73 above as if fully set forth
24   herein.
25             130.   Defendant's above-described wrongful actions, inaction, omissions, want of
26   ordinary care, and the resulting security breach have caused (and will continue to cause)
27   Plaintiffs and Class Members to suffer irreparable harm in the form of, inter alia, economic
     CONSOLIDATED AND AMENDED CLASS ACTION                              TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                        936 North 34th Street, Suite 300
                                                                             Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 29                                TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                            www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 30 of 56




 1   damages and other injury and actual harm in the form of, inter alia, (i) actual identity theft and
 2   identity fraud, (ii) invasion of privacy, (iii) loss of the intrinsic value of their privacy, (iv) the
 3   financial and temporal cost of monitoring their personal information and accounts, and
 4   mitigating their damages, and (v) the imminent, immediate, and continuing increased risk of
 5   ongoing identity theft and identity fraud. Such irreparable harm will not cease unless and until
 6   enjoined by this Court.
 7           131.    Plaintiffs and Class Members, therefore, are entitled to injunctive relief and
 8   other appropriate affirmative relief including, inter alia, an order compelling Defendant to (i)
 9   notify each person whose PII was exposed in the security breach, (ii) provide identity
10   monitoring to each such person for at least six years, (iii) establish a fund (in an amount to be
11   determined) to which such persons may apply for reimbursement of the time and out-of-pocket
12   expenses they incurred to remediate identity theft and/or identity fraud (i.e., data breach
13   insurance), and (iv) discontinue its above-described wrongful actions, inaction, omissions, want
14   of ordinary care, and the resulting security breach.
15           132.    Plaintiffs and Class Members also are entitled to injunctive relief requiring
16   Defendant to implement and maintain data security measures, policies, procedures, controls,
17   protocols, and software and hardware systems, including, inter alia, (i) engaging third-party
18   security auditors/penetration testers and internal security personnel to conduct testing,
19   including simulated attacks, penetration tests, and audits on Defendant's computer systems on a
20   periodic basis, (ii) engaging third-party security auditors and internal personnel to run
21   automated security monitoring, (iii) auditing, testing, and training its security personnel
22   regarding any new or modified procedures, (iv) conducting regular database scanning and
23   security checks, (v) regularly evaluating web applications for vulnerabilities to prevent web
24   application threats, and (vi) periodically conducting internal training and education to inform
25   internal data security personnel how to identify and contain data security lapses.
26

27
     CONSOLIDATED AND AMENDED CLASS ACTION                               TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                          936 North 34th Street, Suite 300
                                                                               Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 30                                  TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                              www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 31 of 56




 1          133.    If an injunction is not issued, Plaintiffs and Class Members will suffer
 2   irreparable injury in the event Defendant commits another security lapse, the risk of which is
 3   real, immediate, and substantial.
 4          134.    The hardship to Plaintiffs and Class Members if an injunction does not issue
 5   exceeds the hardship to Defendant if an injunction is issued. Among other things, if Defendant
 6   suffers another massive security lapse, Plaintiffs and Class Members will likely again incur
 7   millions of dollars in damages. On the other hand and setting aside the fact that Defendant has a
 8   pre-existing legal obligation to employ adequate customer data security measures, Defendant
 9   has a minimal cost to comply with the above-described injunction it is already required to
10   implement.
11          135.    Issuance of the requested injunction will not disserve the public interest. To the
12   contrary, such an injunction would benefit the public by preventing another security lapse,
13   thereby eliminating the damages, injury, and harm that would be suffered by Plaintiffs, Class
14   Members, and the millions of consumers whose confidential and sensitive PII would be
15   compromised.
16           CLAIMS BROUGHT ON BEHALF OF THE CALIFORNIA SUBCLASS
17                                           COUNT EIGHT
18                 VIOLATION OF THE UNFAIR COMPETITION LAW (“UCL”)
19                               Cal. Bus. & Prof. Code § 17200, et seq.
20          136.    California Plaintiffs, individually and on behalf of the California Subclass,
21   repeat and reallege paragraphs 1 through 73, as if fully alleged herein.
22          137.    Defendant is a “person” as defined by Cal. Bus. & Prof. Code § 17200.
23          138.    California’s Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 prohibits
24   “any unlawful, unfair, or fraudulent business act or practice.”
25          139.    Wyze monitors, collects, and records users’ PII without adequately protecting
26   the information collected, in violation of all three prongs of the UCL.
27
     CONSOLIDATED AND AMENDED CLASS ACTION                             TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                       936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 31                               TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                           www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 32 of 56




 1          140.    A business act is “unfair” where it is immoral, unethical, oppressive,
 2   unscrupulous, unconscionable, and/or substantially injurious, contrary to legislatively declared
 3   public policy and the harm it caused to consumers outweighed its utility. Wyze’s “unfair” acts
 4   and practices include:
 5                  a.        Failing to implement and maintain reasonable security measures to
 6   protect California Plaintiffs’ PII from unauthorized disclosure, release, data breaches, and theft,
 7   and was a direct and proximate cause of the Data Breach. Defendant failed to identify
 8   foreseeable security risks;
 9                  b.        Defendant’s failure to implement and maintain reasonable security
10   measures also was contrary to legislatively-declared public policy that seeks to protect
11   consumers’ Personal Information and ensure that entities that are trusted with it to use
12   appropriate security measures. These polices are reflected in laws, including the FTC Act and
13   the California Customer Records Act (Cal. Civ. Code §§ 1798.80, et seq.);
14                  c.        Defendant’s failure to implement and maintain reasonable security
15   measures also lead to substantial consumer injuries, as described above, that are not
16   outweighed by any countervailing benefits to consumers or competition. Moreover, because
17   consumers could not know of Defendant’s inadequate security, consumers could not have
18   reasonably avoided the harms Defendant caused.
19          141.    Defendant’s conduct was also unlawful under the UCL. A business act or
20   practice is “unlawful” when it is proscribed by some other statute, regulation, or constitutional
21   provision:
22                  a.        Due to the nature of Defendant’s product, as well as its terms of service,
23   Defendant was required to undertake safeguards to protect California Plaintiffs’ and California
24   Subclass Members’ data from being disclosed to unauthorized individuals;
25                  b.        Defendant engaged in business practices that were proscribed by law,
26   including the FTC Act;
27
     CONSOLIDATED AND AMENDED CLASS ACTION                             TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                       936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 32                               TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                           www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 33 of 56




 1                  c.       Defendant also engaged in business acts or practices that were proscribed
 2   by the California Customer Records Act (Cal. Civ. Code §§ 1798.80, et seq.), which requires
 3   businesses to ensure that Personal Information about California residents is protected.
 4   Defendant failed to take reasonable steps and employ reasonable methods to safeguard
 5   California Plaintiffs’ and California Subclass Members’ Personal Information, including
 6   usernames and passwords, in violation of Cal. Civ. Code § 1798.81.5.
 7          142.    As a direct and proximate result of Defendant’s unfair and unlawful business
 8   acts and practices, California Plaintiffs and the California Subclass Members suffered injury,
 9   including loss of value in breached Personal Information, as well as invasion of their privacy.
10          143.    Because of Defendant’s unlawful and unfair business acts and practices,
11   California Plaintiffs and California Subclass Members are entitled to relief, including attorneys’
12   fees and costs, restitution, declaratory relief, and a permanent injunction enjoining Defendant
13   from its unlawful and unfair practices. California Plaintiffs and the California Subclass
14   Members also seek reasonable attorneys’ fees and costs under applicable law, including Federal
15   Rule of Civil Procedure 23 and Cal. Civ. Code § 1021.5.
16              CLAIMS BROUGHT ON BEHALF OF THE FLORIDA SUBCLASS
17                                            COUNT NINE
18                 FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT
19                                     Fla. Stat. §§ 501.201, et seq.
20          144.    Florida Plaintiffs, individually and on behalf of the Florida Subclass, repeat and
21   reallege paragraphs 1 through 73, as if fully alleged herein.
22          145.    Florida Plaintiffs and Florida Subclass Members are “consumers” as defined by
23   Fla. Stat. § 501.203.
24          146.    Defendant advertised, offered, or sold goods or services in Florida and engaged
25   in trade or commerce directly or indirectly affecting the people of Florida.
26          147.    Defendant engaged in unconscionable, unfair, and deceptive acts and practices
27   in the conduct of trade and commerce, in violation of Fla. Stat. § 501.204(1), including:
     CONSOLIDATED AND AMENDED CLASS ACTION                              TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                        936 North 34th Street, Suite 300
                                                                             Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 33                                TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                            www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 34 of 56




 1                  a.      Failing to implement and maintain reasonable security and privacy
 2   measures to protect Florida Plaintiffs’ and Florida Subclass Members’ PII, which was a direct
 3   and proximate cause of the Data Breach;
 4                  b.      Failing to identify foreseeable security and privacy risks and remediate
 5   identified security and privacy risks, which was a direct and proximate cause of the Data
 6   Breach;
 7                  c.      Failing to comply with common law and statutory duties pertaining to
 8   the security and privacy of Florida Plaintiffs’ and Florida Subclass Members’ PII, including
 9   duties imposed by the FTC Act, 15 U.S.C. § 45, and Florida’s data security statute, F.S.A. §
10   501.171(2), which was a direct and proximate cause of the Data Breach;
11                  d.      Misrepresenting that it would protect the privacy and confidentiality of
12   Florida Plaintiffs’ and Florida Subclass Members’ PII, including by implementing and
13   maintaining reasonable security measures;
14                  e.      Misrepresenting that it would comply with common law and statutory
15   duties pertaining to the security and privacy of Florida Plaintiffs’ and Florida Subclass
16   Members’ PII, including duties imposed by the FTC Act, 15 U.S.C. § 45 and Florida’s data
17   security statute, F.S.A. § 501.171(2);
18                  f.      Omitting, suppressing, and concealing the material fact that it did not
19   reasonably or adequately secure Florida Plaintiffs’ and Florida Subclass Members’ PII; and
20                  g.      Omitting, suppressing, and concealing the material fact that it did not
21   comply with common law and statutory duties pertaining to the security and privacy of Florida
22   Plaintiffs’ and Florida Subclass Members’ PII, including duties imposed by the FTC Act, 15
23   U.S.C. § 45 and Florida’s data security statute, F.S.A. § 501.171(2).
24          148.    Defendant’s representations and omissions were material because they were
25   likely to deceive reasonable consumers about the adequacy of Defendant’s data security and
26   ability to protect the confidentiality of consumers’ PII.
27
     CONSOLIDATED AND AMENDED CLASS ACTION                           TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                      936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 34                              TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                          www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 35 of 56




 1          149.    Had Defendant disclosed to Florida Plaintiffs and Florida Subclass Members
 2   that its data systems were not secure and, thus, vulnerable to attack, Defendant would have
 3   been unable to continue in business and it would have been forced to adopt reasonable data
 4   security measures and comply with the law. Instead, Defendant held itself out as secure, and
 5   Defendant was trusted with sensitive and valuable PII regarding millions of consumers,
 6   including Florida Plaintiffs and the Florida Subclass Members.
 7          150.    Defendant accepted the responsibility of being a “steward of data” while
 8   keeping the inadequate state of its security controls secret from the public.
 9          151.    Florida Plaintiffs and Florida Subclass Members acted reasonably in relying on
10   Defendant’s misrepresentations and omissions, the truth of which they could not have
11   discovered.
12          152.    As a direct and proximate result of Defendant’s unconscionable, unfair, and
13   deceptive acts and practices, Florida Plaintiffs and Florida Subclass Members have suffered
14   and will continue to suffer injury, ascertainable losses of money or property, and monetary and
15   non-monetary damages, including from fraud and identity theft; time and expenses related to
16   monitoring their financial accounts for fraudulent activity; an increased, imminent risk of fraud
17   and identity theft; and loss of value of their Personal Information.
18          153.    Florida Plaintiffs and Florida Subclass Members seek all monetary and
19   nonmonetary relief allowed by law, including actual or nominal damages under Fla. Stat. §
20   501.21; declaratory and injunctive relief; reasonable attorneys’ fees and costs, under Fla. Stat. §
21   501.2105(1); and any other relief that is just and proper.
22              CLAIMS BROUGHT ON BEHALF OF THE ILLINOIS SUBCLASS
23                                             COUNT TEN
24                  ILLINOIS PERSONAL INFORMATION PROTECTION ACT
25                                  815 Ill. Comp. Stat. 530/10, et seq.
26          154.    Illinois Plaintiff, individually and on behalf of the Illinois Subclass, repeat and
27   reallege paragraphs 1 through 73, as if fully alleged herein.
     CONSOLIDATED AND AMENDED CLASS ACTION                            TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                         936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 35                                 TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                             www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 36 of 56




 1          155.    As a publicly held corporation which handles, collects, disseminates, and
 2   otherwise deals with nonpublic personal information, Defendant is a Data Collector as defined
 3   in 815 Ill. Comp. Stat. 530/5.
 4          156.    Illinois Plaintiff’s and Illinois Subclass Members’ PII includes Personal
 5   Information as covered under 815 Ill. Comp. Stat. 530/5.
 6          157.    Pursuant to 815 Ill. Comp. Stat. 530/20, a violation of 815 Ill. Comp. Stat.
 7   530/10(a) constitutes an unlawful practice under the Illinois Consumer Fraud and Deceptive
 8   Business Practices Act.
 9          158.    As a direct and proximate result of Defendant’s violations of 815 Ill. Comp.
10   Stat. 530/10(a), Plaintiff and Illinois Subclass Members suffered damages, as described above.
11          159.    Plaintiff and Illinois Subclass Members seek relief under 815 Ill. Comp. Stat.
12   510/3 for the harm they suffered because of Defendant’s willful violations of 815 Ill. Comp.
13   Stat. 530/10(a), including actual damages, equitable relief, costs, and attorneys’ fees.
14                                           COUNT ELEVEN
15                               ILLINOIS CONSUMER FRAUD ACT
16                                    815 Ill. Comp. Stat. 505/1, et seq.
17          160.    Illinois Plaintiff, individually and on behalf of the Illinois Subclass, repeat and
18   reallege paragraphs 1 through 73, as if fully alleged herein.
19          161.    Defendant is a “person” as defined by 815 Ill. Comp. Stat. 505/1(c).
20          162.    Illinois Plaintiff and Illinois Subclass members are “consumers” as defined by
21   815 Ill. Comp. Stat. 505/1(e).
22          163.    Defendant’s conduct as described herein was in the conduct of “trade” or
23   “commerce” as defined by 815 Ill. Comp. Stat. 505/1(f).
24          164.    Defendant’s deceptive, unfair, and unlawful trade acts or practices, in violation
25   of 815 Ill. Comp. Stat. 505/2, include:
26

27
     CONSOLIDATED AND AMENDED CLASS ACTION                            TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                         936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 36                                 TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                             www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 37 of 56




 1                  a.      Failing to implement and maintain reasonable security and privacy
 2   measures to protect Illinois Plaintiff and Illinois Subclass Members’ PII which was a direct and
 3   proximate cause of the Data Breach;
 4                  b.      Failing to identify foreseeable security and privacy risks and remediate
 5   identified security and privacy risks, which was a direct and proximate cause of the Data
 6   Breach;
 7                  c.      Failing to comply with common law and statutory duties pertaining to
 8   the security and privacy of Illinois Plaintiff’s and Illinois Subclass Members’ PII, including
 9   duties imposed by the FTC Act, 15 U.S.C. § 45, the Illinois Insurance Information and Privacy
10   Protection Act, 215 Ill. Comp. Stat. 5/1014, and the Illinois Uniform Deceptive Trade Practices
11   Act, 815 Ill. Comp. Stat. 510/2(a), which was a direct and proximate cause of the Data Breach;
12                  d.      Misrepresenting that it would protect the privacy and confidentiality of
13   Illinois Plaintiff’s and Illinois Subclass Members’ PII, including by implementing and
14   maintaining reasonable security measures;
15                  e.      Misrepresenting that it would comply with common law and statutory
16   duties pertaining to the security and privacy of Illinois Plaintiff’s and Illinois Subclass
17   Members’ PII, including duties imposed by the FTC Act, 15 U.S.C. § 45, the Illinois Insurance
18   Information and Privacy Protection Act, 215 Ill. Comp. Stat. 5/1014, and the Illinois Uniform
19   Deceptive Trade Practices Act, 815 Ill. Comp. Stat. 510/2(a);
20                  f.      Omitting, suppressing, and concealing the material fact that it did not
21   reasonably or adequately secure Illinois Plaintiff’s and Illinois Subclass Members’ PII; and
22                  g.      Omitting, suppressing, and concealing the material fact that it did not
23   comply with common law and statutory duties pertaining to the security and privacy of Illinois
24   Plaintiff’s and Illinois Subclass Members’ PII, including duties imposed by the FTC Act, 15
25   U.S.C. § 45, the Illinois Insurance Information and Privacy Protection Act, 215 Ill. Comp. Stat.
26   5/1014, and the Illinois Uniform Deceptive Trade Practices Act, 815 Ill. Comp. Stat. 510/2(a).
27
     CONSOLIDATED AND AMENDED CLASS ACTION                             TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                        936 North 34th Street, Suite 300
                                                                             Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 37                                TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                            www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 38 of 56




 1          165.    Defendant’s representations and omissions were material because they were
 2   likely to deceive reasonable consumers about the adequacy of Defendant’s data security and
 3   ability to protect the confidentiality of consumers’ PII.
 4          166.    Defendant intended to mislead Illinois Plaintiff and Illinois Subclass Members
 5   and induce them to rely on its misrepresentations and omissions.
 6          167.    The above unfair and deceptive practices and acts by Defendant were immoral,
 7   unethical, oppressive, and unscrupulous. These acts caused substantial injury that these
 8   consumers could not reasonably avoid; this substantial injury outweighed any benefits to
 9   consumers or to competition.
10          168.    Defendant acted intentionally, knowingly, and maliciously to violate Illinois’s
11   Consumer Fraud Act, and recklessly disregarded Illinois Plaintiff’s and Illinois Subclass
12   Members’ rights.
13          169.    As a direct and proximate result of Defendant’s unfair, unlawful, and deceptive
14   acts and practices, Illinois Plaintiff and Illinois Subclass Members have suffered and will
15   continue to suffer injury, ascertainable losses of money or property, and monetary and non-
16   monetary damages, including from fraud and identity theft; time and expenses related to
17   monitoring their financial accounts for fraudulent activity; an increased, imminent risk of fraud
18   and identity theft; and loss of value of their Personal Information.
19          170.    Illinois Plaintiff and Illinois Subclass Members seek all monetary and
20   nonmonetary relief allowed by law, including damages, restitution, punitive damages,
21   injunctive relief, and reasonable attorneys’ fees and costs.
22                                          COUNT TWELVE
23                  ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
24                                   815 Ill. Comp. Stat. 510/2, et seq.
25          171.    Illinois Plaintiff, individually and on behalf of the Illinois Subclass, repeats and
26   alleges paragraphs 1 through 73, as if fully alleged herein.
27          172.    Defendant is a “person” as defined by 815 Ill. Comp. Stat. 510/1(5).
     CONSOLIDATED AND AMENDED CLASS ACTION                            TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                         936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 38                                 TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                             www.terrellmarshall.com
             Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 39 of 56




 1           173.   Defendant engaged in deceptive trade practices in the conduct of its business, in
 2   violation of 815 Ill. Comp. Stat. 510/2(a), including:
 3                  a.      Representing that goods or services have characteristics that they do not
 4   have;
 5                  b.      Representing that goods or services are of a particular standard, quality,
 6   or grade if they are of another;
 7                  c.      Advertising goods or services with intent not to sell them as advertised;
 8   and
 9                  d.      Engaging in other conduct that creates a likelihood of confusion or
10   misunderstanding.
11           174.   Defendant’s deceptive trade practices include:
12                  a.      Failing to implement and maintain reasonable security and privacy
13   measures to protect Illinois Plaintiff’s and Illinois Subclass Members’ PII, which was a direct
14   and proximate cause of the Data Breach;
15                  b.      Failing to identify foreseeable security and privacy risks and remediate
16   identified security and privacy risks, which was a direct and proximate cause of the Data
17   Breach;
18                  c.      Failing to comply with common law and statutory duties pertaining
19   to the security and privacy of Illinois Plaintiff’s and Illinois Subclass Members’ PII,
20   including duties imposed by the FTC Act, 15 U.S.C. § 45, the Illinois Insurance
21   Information and Privacy Protection Act, 215 Ill. Comp. Stat. 5/1014, and the Illinois
22   Uniform Deceptive Trade Practices Act, 815 Ill. Comp. Stat. 510/2(a), which was a direct
23   and proximate cause of the Data Breach;
24                  d.      Misrepresenting that it would protect the privacy and confidentiality
25   of Illinois Plaintiff’s and Illinois Subclass Members’ PII, including by implementing and
26   maintaining reasonable security measures;
27
     CONSOLIDATED AND AMENDED CLASS ACTION                           TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                      936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 39                              TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                          www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 40 of 56




 1                   e,      Misrepresenting that it would comply with common law and
 2   statutory duties pertaining to the security and privacy of Illinois Plaintiff’s and Illinois
 3   Subclass Members’ PII, including duties imposed by the FTC Act, 15 U.S.C. § 45, the
 4   Illinois Insurance Information and Privacy Protection Act, 215 Ill. Comp. Stat. 5/1014, and
 5   the Illinois Uniform Deceptive Trade Practices Act, 815 Ill. Comp. Stat. 510/2(a);
 6                   f.      Omitting, suppressing, and concealing the material fact that it did
 7   not reasonably or adequately secure Illinois Plaintiff’s and Illinois Subclass Members’ PII;
 8   and
 9                   g.      Omitting, suppressing, and concealing the material fact that it did
10   not comply with common law and statutory duties pertaining to the security and privacy of
11   Illinois Plaintiff’s and Illinois Subclass Members’ PII, including duties imposed by the
12   FTC Act, 15 U.S.C. § 45, the Illinois Insurance Information and Privacy Protection Act,
13   215 Ill. Comp. Stat. 5/1014, and the Illinois Uniform Deceptive Trade Practices Act, 815
14   Ill. Comp. Stat. 510/2(a).
15           175.    Defendant’s representations and omissions were material because they were
16   likely to deceive reasonable consumers about the adequacy of Defendant’s data security and
17   ability to protect the confidentiality of consumers’ PII.
18           176.    The above unfair and deceptive practices and acts by Defendant were immoral,
19   unethical, oppressive, and unscrupulous. These acts caused substantial injury to Illinois
20   Plaintiff and Illinois Subclass Members that they could not reasonably avoid; this substantial
21   injury outweighed any benefits to consumers or to competition.
22           177.    As a direct and proximate result of Defendant’s unfair, unlawful, and deceptive
23   trade practices, Illinois Plaintiff and Illinois Subclass Members have suffered and will continue
24   to suffer injury, ascertainable losses of money or property, and monetary and non-monetary
25   damages, including from fraud and identity theft; time and expenses related to monitoring their
26   financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity
27   theft; and loss of value of their PII.
     CONSOLIDATED AND AMENDED CLASS ACTION                           TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                     936 North 34th Street, Suite 300
                                                                          Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 40                             TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                         www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 41 of 56




 1          178.    Illinois Plaintiff and Illinois Subclass members seek all monetary and
 2   nonmonetary relief allowed by law, including injunctive relief and reasonable attorney’s fees.
 3                  CLAIMS ON BEHALF OF THE MINNESOTA SUBCLASS
 4                                        COUNT THIRTEEN
 5                             MINNESOTA CONSUMER FRAUD ACT
 6                   Minn. Stat. §§ 325F.68, et seq. and Minn. Stat. §§ 8.31, et seq.
 7          179.    Minnesota Plaintiffs, individually and on behalf of the Minnesota Subclass,
 8   repeat and allege paragraphs 1 through 73, as if fully alleged herein.
 9          180.    Defendant, Minnesota Plaintiffs, and members of the Minnesota Subclass are
10   each a “person” as defined by Minn. Stat. § 325F.68(3).
11          181.    Defendant’s goods, services, commodities, and intangibles are “merchandise” as
12   defined by Minn. Stat. § 325F.68(2).
13          182.    Defendant engaged in “sales” as defined by Minn. Stat. § 325F.68(4).
14          183.    Defendant engaged in fraud, false pretense, false promise, misrepresentation,
15   misleading statements, and deceptive practices in connection with the sale of merchandise, in
16   violation of Minn. Stat. § 325F.69(1), including:
17                  a.      Failing to implement and maintain reasonable security and privacy
18   measures to protect Minnesota Plaintiffs’ and Minnesota Subclass Members’ PII, which
19   was a direct and proximate cause of the Data Breach;
20                  b.      Failing to identify foreseeable security and privacy risks and
21   remediate identified security and privacy risks, which was a direct and proximate cause of
22   the Data Breach;
23                  c.      Failing to comply with common law and statutory duties pertaining
24   to the security and privacy of Minnesota Plaintiffs’ and Minnesota Subclass Members’ PII,
25   including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate
26   cause of the Breach;
27
     CONSOLIDATED AND AMENDED CLASS ACTION                           TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                      936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 41                              TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                          www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 42 of 56




 1                  d.      Misrepresenting that it would protect the privacy and confidentiality
 2   of Minnesota Plaintiffs’ and Minnesota Subclass Members’ PII, including by
 3   implementing and maintaining reasonable security measures;
 4                  e.      Misrepresenting that it would comply with common law and
 5   statutory duties pertaining to the security and privacy of Minnesota Plaintiffs’ and
 6   Minnesota Subclass Members’ PII, including duties imposed by the FTC Act, 15 U.S.C. §
 7   45;
 8                  f.      Omitting, suppressing, and concealing the material fact that it did
 9   not reasonably or adequately secure Minnesota Plaintiffs’ and Minnesota Subclass
10   Members’ PII; and
11                  g.      Omitting, suppressing, and concealing the material fact that it did
12   not comply with common law and statutory duties pertaining to the security and privacy of
13   Minnesota Plaintiffs’ and Minnesota Subclass Members’ PII, including duties imposed by
14   the FTC Act, 15 U.S.C. § 45.
15          184.    Defendant’s representations and omissions were material because they were
16   likely to deceive reasonable consumers about the adequacy of Defendant’s data security and
17   ability to protect the confidentiality of consumers’ PII.
18          185.    Defendant intended to mislead Minnesota Plaintiffs and Minnesota Subclass
19   Members and induce them to rely on its misrepresentations and omissions.
20          186.    Defendant’s fraudulent, misleading, and deceptive practices affected the public
21   interest, including millions of consumers, including Minnesota Plaintiffs and Minnesota
22   Subclass Members, affected by the Data Breach.
23          187.    As a direct and proximate result of Defendant’s fraudulent, misleading, and
24   deceptive practices, Minnesota Plaintiffs and Minnesota Subclass Members have suffered and
25   will continue to suffer injury, ascertainable losses of money or property, and monetary and non-
26   monetary damages, including from fraud and identity theft; time and expenses related to
27
     CONSOLIDATED AND AMENDED CLASS ACTION                           TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                     936 North 34th Street, Suite 300
                                                                          Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 42                             TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                         www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 43 of 56




 1   monitoring their financial accounts for fraudulent activity; an increased, imminent risk of fraud
 2   and identity theft; and loss of value of their PII.
 3           188.    Minnesota Plaintiffs and Minnesota Subclass Members seek all monetary and
 4   nonmonetary relief allowed by law, including damages; injunctive or other equitable relief; and
 5   attorneys’ fees, disbursements, and costs.
 6                                         COUNT FOURTEEN
 7                  MINNESOTA UNIFORM DECEPTIVE TRADE PRACTICES ACT
 8                                     Minn. Stat. §§ 325D.43, et seq.
 9           189.    Minnesota Plaintiffs, individually and on behalf of the Minnesota Subclass,
10   repeat and allege paragraphs 1 through 73, as if fully alleged herein.
11           190.    By engaging in deceptive trade practices in the course of its business and
12   vocation, directly or indirectly affecting the people of Minnesota, Defendant violated Minn.
13   Stat. § 325D.44, including the following provisions:
14                   a.      Representing that its goods and services had characteristics, uses, and
15   benefits that they did not have, in violation of Minn. Stat. § 325D.44(1)(5);
16                    b.     Representing that goods and services are of a particular standard or
17   quality when they are of another, in violation of Minn. Stat. § 325D.44(1)(7);
18                   c.      Advertising goods and services with intent not to sell them as advertised,
19   in violation of Minn. Stat. § 325D.44(1)(9); and
20                   d.      Engaging in other conduct which similarly creates a likelihood of
21   confusion or misunderstanding, in violation of Minn. Stat. § 325D.44(1)(13).
22           191.    Defendant’s deceptive practices include:
23                   a.      Failing to implement and maintain reasonable security and privacy
24   measures to protect Minnesota Plaintiffs’ and Minnesota Subclass Members’ PII, which
25   was a direct and proximate cause of the Data Breach;
26

27
     CONSOLIDATED AND AMENDED CLASS ACTION                            TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                      936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 43                              TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                          www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 44 of 56




 1                  b.      Failing to identify foreseeable security and privacy risks and
 2   remediate identified security and privacy risks, which was a direct and proximate cause of
 3   the Data Breach;
 4                  c.      Failing to comply with common law and statutory duties pertaining
 5   to the security and privacy of Minnesota Plaintiffs’ and Minnesota Subclass Members’ PII,
 6   including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate
 7   cause of the Breach;
 8                  d.      Misrepresenting that it would protect the privacy and confidentiality
 9   of Minnesota Plaintiffs’ and Minnesota Subclass Members’ PII, including by
10   implementing and maintaining reasonable security measures;
11                  e.      Misrepresenting that it would comply with common law and
12   statutory duties pertaining to the security and privacy of Minnesota Plaintiffs’ and
13   Minnesota Subclass Members’ PII, including duties imposed by the FTC Act, 15 U.S.C. §
14   45;
15                  f.      Omitting, suppressing, and concealing the material fact that it did
16   not reasonably or adequately secure Minnesota Plaintiffs’ and Minnesota Subclass
17   Members’ PII; and
18                  g.      Omitting, suppressing, and concealing the material fact that it did
19   not comply with common law and statutory duties pertaining to the security and privacy of
20   Minnesota Plaintiffs’ and Minnesota Subclass Members’ PII, including duties imposed by
21   the FTC Act, 15 U.S.C. § 45.
22          192.    Defendant’s representations and omissions were material because they were
23   likely to deceive reasonable consumers about the adequacy of Defendant’s data security and
24   ability to protect the confidentiality of consumers’ PII.
25          193.    Defendant intended to mislead Minnesota Plaintiffs and Minnesota Subclass
26   Members and induce them to rely on its misrepresentations and omissions.
27
     CONSOLIDATED AND AMENDED CLASS ACTION                           TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                     936 North 34th Street, Suite 300
                                                                          Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 44                             TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                         www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 45 of 56




 1           194.    Had Defendant disclosed to Minnesota Plaintiffs and Subclass Members that its
 2   data systems were not secure and, thus, vulnerable to attack, Defendant would have been
 3   unable to continue in business and it would have been forced to adopt reasonable data security
 4   measures and comply with the law. Instead, Defendant held itself out as secure and was trusted
 5   with sensitive and valuable PII regarding millions of consumers, including Minnesota Plaintiffs
 6   and Minnesota Subclass Members.
 7           195.    Defendant accepted the responsibility of being a “steward of data” while
 8   keeping the inadequate state of its security controls secret from the public.
 9           196.    Minnesota Plaintiffs and Minnesota Subclass Members acted reasonably in
10   relying on Defendant’s misrepresentations and omissions, the truth of which they could not
11   have discovered.
12           197.    Defendant acted intentionally, knowingly, and maliciously to violate
13   Minnesota’s Uniform Deceptive Trade Practices Act, and recklessly disregarded Minnesota
14   Plaintiffs’ and Minnesota Subclass Members’ rights.
15           198.    As a direct and proximate result of Defendant’s deceptive trade practices,
16   Minnesota Plaintiffs and Minnesota Subclass Members have suffered and will continue to
17   suffer injury, ascertainable losses of money or property, and monetary and non-monetary
18   damages, including from fraud and identity theft; time and expenses related to monitoring their
19   financial accounts for fraudulent activity; an increased, imminent risk of fraud and identity
20   theft; and loss of value of their PII
21           199.    Minnesota Plaintiffs and Minnesota Subclass Members seek all monetary and
22   nonmonetary relief allowed by law, including injunctive relief and attorneys’ fees and costs.
23   ///
24   ///
25   ///
26   ///
27   ///
     CONSOLIDATED AND AMENDED CLASS ACTION                            TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                      936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 45                              TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                          www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 46 of 56




 1                   CLAIMS ON BEHALF OF THE NEW YORK SUBCLASS
 2                                         COUNT FIFTEEN
 3                               NEW YORK GENERAL BUSINESS LAW
 4                                  N.Y. Gen. Bus. Law §§ 349, et seq.
 5          200.    New York Plaintiffs, individually and on behalf of the New York Subclass,
 6   repeat and allege paragraphs 1 through 73, as if fully alleged herein.
 7          201.    Defendant engaged in deceptive acts or practices in the conduct of its business,
 8   trade, and commerce or furnishing of services, in violation of N.Y. Gen. Bus. Law § 349,
 9   including:
10                  a.      Failing to implement and maintain reasonable security and privacy
11   measures to protect New York Plaintiffs’ and New York Subclass Members’ PII, which was a
12   direct and proximate cause of the Data Breach;
13                  b.      Failing to identify foreseeable security and privacy risks and remediate
14   identified security and privacy risks, which was a direct and proximate cause of the Data
15   Breach;
16                  c.      Failing to comply with common law and statutory duties pertaining to
17   the security and privacy of New York Plaintiffs’ and New York Subclass Members’ PII,
18   including duties imposed by the FTC Act, 15 U.S.C. § 45 which was a direct and proximate
19   cause of the Data Breach;
20                  d.      Misrepresenting that it would protect the privacy and confidentiality of
21   New York Plaintiffs’ and New York Subclass Members’ Personal Information, including by
22   implementing and maintaining reasonable security measures;
23                  e.      Misrepresenting that it would comply with common law and statutory
24   duties pertaining to the security and privacy of New York Plaintiffs’ and New York Subclass
25   Members’ PII, including duties imposed by the FTC Act, 15 U.S.C. § 45;
26

27
     CONSOLIDATED AND AMENDED CLASS ACTION                           TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                      936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 46                              TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                          www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 47 of 56




 1                   f.      Omitting, suppressing, and concealing the material fact that it did not
 2   reasonably or adequately secure New York Plaintiffs’ and New York Subclass Members’ PII;
 3   and
 4                   g.      Omitting, suppressing, and concealing the material fact that it did not
 5   comply with common law and statutory duties pertaining to the security and privacy of New
 6   York Plaintiffs’ and New York Subclass Members’ PII, including duties imposed by the FTC
 7   Act, 15 U.S.C. § 45.
 8           202.    Defendant’s representations and omissions were material because they were
 9   likely to deceive reasonable consumers about the adequacy of Defendant’s data security and
10   ability to protect the confidentiality of consumers’ PII.
11           203.    Defendant acted intentionally, knowingly, and maliciously to violate New
12   York’s General Business Law, and recklessly disregarded New York Plaintiffs’ and New York
13   Subclass Members’ rights.
14           204.    As a direct and proximate result of Defendant’s deceptive and unlawful acts and
15   practices, New York Plaintiffs and New York Subclass Members have suffered and will
16   continue to suffer injury, ascertainable losses of money or property, and monetary and non-
17   monetary damages, including from fraud and identity theft; time and expenses related to
18   monitoring their financial accounts for fraudulent activity; an increased, imminent risk of fraud
19   and identity theft; and loss of value of their PII.
20           205.    Defendant’s deceptive and unlawful acts and practices complained of herein
21   affected the public interest and consumers at large, including the millions of consumers,
22   including New York Plaintiffs and New York Subclass Members affected by the Data Breach.
23           206.    The above deceptive and unlawful practices and acts by Defendant caused
24   substantial injury to New York Plaintiffs and New York Subclass Members that they could not
25   reasonably avoid.
26

27
     CONSOLIDATED AND AMENDED CLASS ACTION                            TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                      936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 47                              TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                          www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 48 of 56




 1          207.      New York Plaintiffs and New York Subclass Members seek all monetary and
 2   non-monetary relief allowed by law, including actual damages or statutory damages of $50
 3   (whichever is greater), treble damages, injunctive relief, and attorney’s fees and costs.
 4                         CLAIMS ON BEHALF OF THE OREGON SUBCLASS
 5                                           COUNT SIXTEEN
 6                           OREGON UNLAWFUL TRADE PRACTICES ACT
 7                                     Or. Rev. Stat. §§ 646.608, et seq.
 8          208.      Oregon Plaintiffs, individually and on behalf of the Oregon Subclass, repeat and
 9   allege paragraphs 1 through 73, as if fully alleged herein.
10          209.      Defendant is a “person,” as defined by Or. Rev. Stat. § 646.605(4).
11          210.      Defendant engaged in the sale of “goods and services,” as defined by Or. Rev.
12   Stat. § 646.605(6)(a).
13          211.      Defendant sold “goods or services,” as defined by Or. Rev. Stat. §
14   646.605(6)(a).
15          212.      Defendant advertised, offered, or sold goods or services in Oregon and engaged
16   in trade or commerce directly or indirectly affecting the people of Oregon.
17          213.      Defendant engaged in unlawful practices in the course of its business and
18   occupation, in violation of Or. Rev. Stat. § 646.608, including the following:
19                    a.      Representing that its goods and services have approval, characteristics,
20   uses, benefits, and qualities that they do not have, in violation of Or. Rev. Stat. § 646.608(1)(e);
21                    b.      Representing that its goods and services are of a particular standard or
22   quality if they are of another, in violation of Or. Rev. Stat. § 646.608(1)(g);
23                    c.      Advertising its goods or services with intent not to provide them as
24   advertised, in violation of Or. Rev. Stat. §646.608(1)(i); and
25                    d.      Concurrent with tender or delivery of its goods and services, failing to
26   disclose any known material defect, in violation of Or. Rev. Stat. § 646.608(1)(t).
27          214.      Defendant’s unlawful practices include:
     CONSOLIDATED AND AMENDED CLASS ACTION                             TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                         936 North 34th Street, Suite 300
                                                                              Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 48                                 TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                             www.terrellmarshall.com
               Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 49 of 56




 1                   a.    Failing to implement and maintain reasonable security and privacy
 2   measures to protect Oregon Plaintiffs’ and Oregon Subclass Members’ PII, which was a direct
 3   and proximate cause of the Data Breach;
 4                   b.    Failing to identify foreseeable security and privacy risks and remediate
 5   identified security and privacy risks, which was a direct and proximate cause of the Data
 6   Breach;
 7                   c.    Failing to comply with common law and statutory duties pertaining to
 8   the security and privacy of Oregon Plaintiffs’ and Oregon Subclass Members’ PII, including
 9   duties imposed by the FTC Act, 15 U.S.C. § 45 and Oregon’s Consumer Identity Theft
10   Protection Act, Or. Rev. Stat. §§ 646A.600, et seq., which was a direct and proximate cause of
11   the Breach;
12                   d.    Misrepresenting that it would protect the privacy and confidentiality of
13   Oregon Plaintiffs’ and Oregon Subclass members’ PII, including by implementing and
14   maintaining reasonable security measures;
15                   e.    Misrepresenting that it would comply with common law and statutory
16   duties pertaining to the security and privacy of Oregon Plaintiffs’ and Oregon Subclass
17   Members’ PII, including duties imposed by the FTC Act, 15 U.S.C. § 45 and Oregon’s
18   Consumer Identity Theft Protection Act, Or. Rev. Stat. §§ 646A.600, et seq.;
19                   f.    Omitting, suppressing, and concealing the material fact that it did not
20   reasonably or adequately secure Oregon Plaintiffs’ and Oregon Subclass Members’ PII; and
21                   g.    Omitting, suppressing, and concealing the material fact that it did not
22   comply with common law and statutory duties pertaining to the security and privacy of Oregon
23   Plaintiffs’ and Oregon Subclass Members’ PII, including duties imposed by the FTC Act, 15
24   U.S.C. § 45 and Oregon’s Consumer Identity Theft Protection Act, Or. Rev. Stat. §§ 646A.600,
25   et seq.
26

27
     CONSOLIDATED AND AMENDED CLASS ACTION                          TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                    936 North 34th Street, Suite 300
                                                                         Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 49                            TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                        www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 50 of 56




 1           215.   Defendant’s representations and omissions were material because they were
 2   likely to deceive reasonable consumers about the adequacy of Defendant’s data security and
 3   ability to protect the confidentiality of consumers’ PII.
 4           216.   Defendant intended to mislead Oregon Plaintiffs and Oregon Subclass Members
 5   and induce them to rely on its misrepresentations and omissions.
 6           217.   Had Defendant disclosed to Oregon Plaintiffs and Subclass Members that its
 7   data systems were not secure and, thus, vulnerable to attack, Defendant would have been
 8   unable to continue in business and it would have been forced to adopt reasonable data security
 9   measures and comply with the law. Instead, Defendant held itself out as secure and was trusted
10   with sensitive and valuable PII regarding millions of consumers, including Oregon Plaintiffs
11   and Oregon Subclass Members.
12           218.   Defendant accepted the responsibility of being a “steward of data” while
13   keeping the inadequate state of its security controls secret from the public.
14           219.   Oregon Plaintiffs and Oregon Subclass Members acted reasonably in relying on
15   Defendant’s misrepresentations and omissions, the truth of which they could not have
16   discovered.
17           220.   Defendant acted intentionally, knowingly, and maliciously to violate Oregon’s
18   Unlawful Trade Practices Act, and recklessly disregarded Oregon Plaintiffs’ and Oregon
19   Subclass Members’ rights.
20           221.   As a direct and proximate result of Defendant’s unlawful practices, Oregon
21   Plaintiffs and Oregon Subclass Members have suffered and will continue to suffer injury,
22   ascertainable losses of money or property, and monetary and non-monetary damages, including
23   from fraud and identity theft; time and expenses related to monitoring their financial accounts
24   for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value
25   of their PII
26           222.   Oregon Plaintiffs and Oregon Subclass Members seek all monetary and
27   nonmonetary relief allowed by law, including equitable relief, actual damages or statutory
     CONSOLIDATED AND AMENDED CLASS ACTION                            TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                      936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 50                              TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                          www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 51 of 56




 1   damages of $200 per violation (whichever is greater), punitive damages, and reasonable
 2   attorneys’ fees and costs.
 3                 CLAIMS ON BEHALF OF THE WASHINGTON SUBCLASS
 4                                         COUNT SEVENTEEN
 5                        WASHINGTON CONSUMER PROTECTION ACT
 6                                Wash. Rev. Code Ann. §§ 19.86.020, et seq.
 7          223.    Washington Plaintiffs, individually and on behalf of the Washington Subclass,
 8   repeat and allege paragraphs 1 through 73, as if fully alleged herein.
 9          224.     Defendant is a “person,” as defined by Wash. Rev. Code Ann. § 19.86.010(1).
10          225.    Defendant advertised, offered, or sold goods or services in Washington and
11   engaged in trade or commerce directly or indirectly affecting the people of Washington, as
12   defined by Wash. Rev. Code Ann. § 19.86.010 (2).
13          226.    Defendant engaged in unfair or deceptive acts or practices in the conduct of
14   trade or commerce, in violation of Wash. Rev. Code Ann. § 19.86.020, including:
15                  a.      Failing to implement and maintain reasonable security and privacy
16   measures to protect Washington Plaintiffs’ and Washington Subclass Members’ PII, which was
17   a direct and proximate cause of the Data Breach;
18                  b.      Failing to identify foreseeable security and privacy risks and remediate
19   identified security and privacy risks, which was a direct and proximate cause of the Data
20   Breach;
21                  c.      Failing to comply with common law and statutory duties pertaining to
22   the security and privacy of Washington Plaintiffs’ and Washington Subclass Members’ PII,
23   including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate
24   cause of the Data Breach;
25                  d.      Misrepresenting that it would protect the privacy and confidentiality of
26   Washington Plaintiffs’ and Washington Subclass Members’ PII, including by implementing
27   and maintaining reasonable security measures;
     CONSOLIDATED AND AMENDED CLASS ACTION                           TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                      936 North 34th Street, Suite 300
                                                                           Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 51                              TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                          www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 52 of 56




 1                  e.      Misrepresenting that it would comply with common law and statutory
 2   duties pertaining to the security and privacy of Washington Plaintiffs’ and Washington
 3   Subclass Members’ PII, including duties imposed by the FTC Act, 15 U.S.C. § 45;
 4                  f.      Omitting, suppressing, and concealing the material fact that it did not
 5   reasonably or adequately secure Washington Plaintiffs’ and Washington Subclass Members’
 6   PII; and
 7                  g.      Omitting, suppressing, and concealing the material fact that it did not
 8   comply with common law and statutory duties pertaining to the security and privacy of
 9   Washington Plaintiffs’ and Washington Subclass Members’ PII, including duties imposed by
10   the FTC Act, 15 U.S.C. § 45.
11          227.    Defendant’s representations and omissions were material because they were
12   likely to deceive reasonable consumers about the adequacy of Defendant’s data security and
13   ability to protect the confidentiality of consumers’ PII.
14          228.    Defendant acted intentionally, knowingly, and maliciously to violate
15   Washington’s Consumer Protection Act, and recklessly disregarded Washington Plaintiffs’ and
16   Washington Subclass Members’ rights.
17          229.    Defendant’s conduct is injurious to the public interest because it violates Wash.
18   Rev. Code Ann. § 19.86.020, violates a statute that contains a specific legislative declaration of
19   public interest impact, and/or injured persons and had and has the capacity to injure persons.
20   Further, its conduct affected the public interest, including the millions of consumers, including
21   Washington Plaintiffs and Washington Subclass Members affected by the Data Breach.
22          230.    As a direct and proximate result of Defendant’s unfair methods of competition
23   and unfair or deceptive acts or practices, Washington Plaintiffs and Washington Subclass
24   Members have suffered and will continue to suffer injury, ascertainable losses of money or
25   property, and monetary and non-monetary damages, including from fraud and identity theft;
26   time and expenses related to monitoring their financial accounts for fraudulent activity; an
27   increased, imminent risk of fraud and identity theft; and loss of value of their PII.
     CONSOLIDATED AND AMENDED CLASS ACTION                            TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                       936 North 34th Street, Suite 300
                                                                            Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 52                               TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                           www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 53 of 56




 1              231.    Washington Plaintiffs and Washington Subclass Members seek all monetary and
 2   non-monetary relief allowed by law, including actual damages, treble damages, injunctive
 3   relief, civil penalties, and attorneys’ fees and costs.
 4                                           PRAYER FOR RELIEF
 5              WHEREFORE, Plaintiffs, for themselves and Class Members, respectfully request that:
 6   (i) this action be certified as a class action, (ii) Plaintiffs be designated the Class Representatives,
 7   and (iii) Plaintiffs’ counsel be appointed as Class Counsel. Plaintiffs, for themselves and Class
 8   Members, further request that upon final trial or hearing, judgment be awarded against
 9   Defendant, in Plaintiffs’ favor for:
10              A.      Compensatory and punitive damages in an amount to be determined by the trier
11   of fact;
12              B.      Declaratory and injunctive relief (as set forth above);
13              C.      Attorneys’ fees, litigation expenses and costs of suit incurred through the trial and
14   any appeals of this case;
15              D.      Pre- and post-judgment interest on any amounts awarded; and
16              E.      Such other and further relief the Court deems just and proper.
17                                  VI.     DEMAND FOR JURY TRIAL
18              Plaintiffs demand a jury trial as to all issues triable by a jury.
19              RESPECTFULLY SUBMITTED AND DATED this 22nd day of June, 2020.
20
                                                   TERRELL MARSHALL LAW GROUP PLLC
21

22                                                 By:     /s/ Beth E. Terrell, WSBA #26759
                                                         Beth E. Terrell, WSBA #26759
23                                                       Email: bterrell@terrellmarshall.com
24                                                       Adrienne D. McEntee, WSBA #34061
                                                         Email: amcentee@terrellmarshall.com
25                                                       936 North 34th Street, Suite 300
                                                         Seattle, Washington 98103-8869
26                                                       Telephone: (206) 816-6603
                                                         Facsimile: (206) 319-5450
27
     CONSOLIDATED AND AMENDED CLASS ACTION                                  TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                            936 North 34th Street, Suite 300
                                                                                 Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 53                                    TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                                www.terrellmarshall.com
          Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 54 of 56




 1
                                         John A. Yanchunis, pro hac vice
 2                                       Email: jyanchunis@forthepeople.com
                                         Ryan J. McGee, pro hac vice
 3                                       Email: rmcgee@forthepeople.com
                                         MORGAN & MORGAN COMPLEX
 4                                         LITIGATION GROUP
                                         201 North Franklin Street, 7th Floor
 5
                                         Tampa, Florida 33602
 6                                       Telephone: (813) 223-5505
                                         Facsimile: (813) 223-5402
 7
                                         Charles E. Schaffer, pro hac vice
 8                                       Email: cschaffer@lfsblaw.com
                                         David C. Magagna, Jr., pro hac vice
 9
                                         Email: dmagagna@lfsblaw.com
10                                       LEVIN SEDRAN & BERMAN, LLP
                                         510 Walnut Street, Suite 500
11                                       Philadelphia, PA 19106
                                         Telephone: (215) 592-1500
12                                       Facsimile: (215) 592-4663
13
                                         Gary E. Mason, pro hac vice forthcoming
14                                       Email: gmason@masonllp.com
                                         MASON LIETZ & KLINGER LLP
15                                       5101 Wisconsin Ave., NW, Ste. 305
                                         Washington, DC 20016
16                                       Telephone: 202.640.1160
17
                                         Gary M. Klinger, pro hac vice
18                                       Email: gklinger@masonllp.com
                                         MASON LIETZ & KLINGER LLP
19                                       227 W. Monroe Street, Suite 2100
                                         Chicago, IL 60630
20                                       Telephone: (847) 208-4585
21
                                         Jeffrey S. Goldenberg, pro hac vice
22                                       Email: jgoldenberg@gs-legal.com
                                         Todd B. Naylor, pro hac vice
23                                       Email: tnaylor@gs-legal.com
                                         GOLDENBERG SCHNEIDER, L.P.A.
24
                                         One West 4th Street, 18th Floor
25                                       Cincinnati, Ohio 45202-3604
                                         Telephone: (513) 345-8291
26                                       Facsimile: (513) 345-8294

27
     CONSOLIDATED AND AMENDED CLASS ACTION               TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                          936 North 34th Street, Suite 300
                                                               Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 54                  TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                              www.terrellmarshall.com
          Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 55 of 56



                                         Matthew J. Ide, WSBA No. 26002
 1
                                         Email: mjide@yahoo.com
 2                                       IDE LAW OFFICE
                                         7900 SE 28th Street, Suite 500
 3                                       Mercer Island, WA 98040
                                         Telephone: (206) 625-1326
 4                                       Facsimile: (206) 622-0909
 5
                                     Attorneys for Plaintiffs and the Proposed Classes
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     CONSOLIDATED AND AMENDED CLASS ACTION                 TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                           936 North 34th Street, Suite 300
                                                                Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 55                   TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                               www.terrellmarshall.com
            Case 2:20-cv-00282-JCC Document 23 Filed 06/22/20 Page 56 of 56



                                        CERTIFICATE OF SERVICE
 1

 2           I, Beth E. Terrell, hereby certify that on June 22, 2020, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notifications

 4   of such filing to all registered users.
 5
             DATED this 22nd day of June, 2020.
 6
                                               TERRELL MARSHALL LAW GROUP PLLC
 7
                                               By:     /s/ Beth E. Terrell, WSBA #26759
 8                                                   Beth E. Terrell, WSBA #26759
                                                     Email: bterrell@terrellmarshall.com
 9                                                   936 North 34th Street, Suite 300
10                                                   Seattle, Washington 98103
                                                     Telephone: (206) 816-6603
11                                                   Facsimile: (206) 319-5450

12                                             Attorneys for Plaintiffs and the Proposed Classes
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     CONSOLIDATED AND AMENDED CLASS ACTION                             TERRELL MARSHALL LAW GROUP PLLC
     COMPLAINT FOR DAMAGES, EQUITABLE,                                        936 North 34th Street, Suite 300
                                                                             Seattle, Washington 98103-8869
     DECLARATORY AND INJUNCTIVE RELIEF - 56                                TEL. 206.816.6603  FAX 206.319.5450
     MASTER FILE NO. 2:20-CV-00282-JCC                                            www.terrellmarshall.com
